

Exhibit 10.1


AGREEMENT AND PLAN OF MERGER




by and among




Cougar Biotechnology, Inc.
SRKP 4, Inc.
and
SRKP ACQUISITION Corp.




February 27, 2006



--------------------------------------------------------------------------------




Table of Contents


Page


ARTICLE I DEFINITIONS
1
ARTICLE II MERGER
5
2.1
Effects of Merger
5
2.2
Effect on Cougar Capital Stock and MergerCo Capital Stock
5
2.3
Rights of Holders of Cougar Capital Stock
7
2.4
Procedure for Exchange of Cougar Common Stock
8
2.5
Dissenting Shares
10
2.6
Directors and Officers of the Surviving Corporation
10
2.7
Directors and Officers of SRKP
10
ARTICLE III REPRESENTATIONS AND WARRANTIES OF COUGAR
11
3.1
Organization and Qualification
11
3.2
Authority Relative to this Agreement; Non-Contravention
11
3.3
No Conflicts
12
3.4
Capitalization
12
3.5
Litigation
12
3.6
No Brokers or Finders
13
3.7
Subsidiaries
13
3.8
Tax Matters
13
3.9
Contracts and Commitments
14
3.10
Affiliate Transactions
15
3.11
Compliance with Laws; Permits
15
3.12
Financial Statements
16
3.13
Books and Records
16
3.14
Real Property
16
3.15
Insurance
16
3.16
No Undisclosed Liabilities
17
3.17
Environmental Matters
17
3.18
Absence of Certain Developments
17
3.19
Employee Benefit Plans
18
3.20
Employees
18
3.21
Proprietary Information and Inventions
19
3.22
Intellectual Property
19
3.23
Tax-Free Reorganization
20
3.24
Vote Required
20
3.25
Full Disclosure
20
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SRKP AND MERGERCO
21
4.1
Organization and Qualification
21
4.2
Authority Relative to this Agreement; Non-Contravention
21
4.3
No Conflicts
21
4.4
Capitalization
22
4.5
Exchange Act Reports
23
4.6
Litigation
23

 
i

--------------------------------------------------------------------------------


4.7
Subsidiaries
23
4.8
No Brokers or Finders
23
4.9
Tax Matters
23
4.10
Contracts and Commitments
25
4.11
Affiliate Transactions
25
4.12
Compliance with Laws; Permits
25
4.13
Validity of the SRKP Common Stock
26
4.14
Books and Records
26
4.15
Real Property
26
4.16
Insurance
26
4.17
No Undisclosed Liabilities
26
4.18
Environmental Matters
26
4.19
Absence of Certain Developments
26
4.20
Employee Benefit Plans
27
4.21
Employees
27
4.22
Proprietary Information and Inventions
27
4.23
Intellectual Property
27
4.24
Tax Free Reorganization
28
4.25
Financial Statements
28
4.26
Full Disclosure
28
ARTICLE V CONDUCT OF BUSINESS PENDING THE MERGER
28
5.1
Conduct of Business by SRKP and MergerCo
28
5.2
Conduct of Business by Cougar
29
ARTICLE VI ADDITIONAL COVENANTS AND AGREEMENTS
29
6.1
Governmental Filings
29
6.2
Expenses
29
6.3
Due Diligence; Access to Information; Confidentiality
30
6.4
Tax Treatment
31
6.5
Press Releases
32
6.6
Securities Reports
32
6.7
Private Placement
32
6.8
Cougar Stockholders’ Meeting; Materials to Stockholders
32
6.9
No Solicitation
33
6.10
Failure to Fulfill Conditions
33
6.11
Notification of Certain Matters
33
6.12
Redemption of SRKP Shares and Indemnity Agreement
34
ARTICLE VII CONDITIONS
34
7.1
Conditions to Obligations of Each Party
34
7.2
Additional Conditions to Obligation of SRKP and MergerCo
35
7.3
Additional Conditions to Obligation of Cougar
36
ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER
37
8.1
Termination
37
ARTICLE IX GENERAL PROVISIONS
39
9.1
Notices
39
9.2
No Survival
39
9.3
Interpretation
40

 
ii

--------------------------------------------------------------------------------


9.4
Severability
40
9.5
Amendment
40
9.6
Waiver
40
9.7
Miscellaneous
40
9.8
Counterparts
40
9.9
Third Party Beneficiaries
40
9.10
Governing Law
40
9.11
Jurisdiction; Service of Process
41

 

iii

--------------------------------------------------------------------------------




AGREEMENT AND PLAN OF MERGER


This Agreement and Plan of Merger (this “Agreement”) is entered into as of
February 27, 2006, by and among Cougar Biotechnology, Inc., a Delaware
corporation (“Cougar”), SRKP 4, Inc., a Delaware corporation (“SRKP”), and SRKP
Acquisition Corp., a Delaware corporation (“MergerCo”).


W I T N E S S E T H


WHEREAS, the Boards of Directors of Cougar, SRKP and MergerCo have determined
that it is in the best interests of such corporations and their respective
stockholders to consummate the merger of MergerCo with and into Cougar with
Cougar as the surviving corporation (the “Merger”);


WHEREAS, SRKP, as the sole stockholder of MergerCo, has approved this Agreement,
the Merger and the transactions contemplated by this Agreement pursuant to
action taken by written consent in accordance with the requirements of the
Delaware General Corporation Law (“DGCL”) and the Bylaws of MergerCo;


WHEREAS, pursuant to the Merger, among other things, the outstanding shares of
capital stock of Cougar shall be converted into the Merger Consideration (as
hereinafter defined) upon the Effective Time (as hereinafter defined);


WHEREAS, the parties to this Agreement intend to adopt this Agreement as a plan
of reorganization within the meaning of Section 368(a) of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations promulgated
thereunder, and intend that the Merger and the transactions contemplated by this
Agreement be undertaken pursuant to that plan; and


WHEREAS, the parties to this Agreement intend that the Merger qualify as a
“reorganization,” within the meaning of Section 368(a) of the Code, and that
SRKP, MergerCo and Cougar will each be a “party to a reorganization,” within the
meaning of Section 368(b) of the Code, with respect to the Merger.


NOW, THEREFORE, in consideration of the representations, warranties and
covenants contained herein, the parties hereto agree as follows:


ARTICLE I
DEFINITIONS


As used herein, the following terms shall have the following meanings (such
meaning to be equally applicable to both the singular and plural forms of the
terms defined):


“Affiliate” has the meaning as defined in Rule 12b-2 promulgated under the
Exchange Act, as such regulation is in effect on the date hereof.


“Certificate of Merger” shall mean the certificate of merger in substantially
the form attached hereto as Exhibit A.


1

--------------------------------------------------------------------------------


“Closing” shall have the meaning as set forth in Section 2.1(c) hereof.


“Closing Date” shall have the meaning as set forth in Section 2.1(c) hereof.


“Code” has the meaning ascribed thereto in the preambles to this Agreement.


“Convertible Securities” shall have the meaning as set forth in Section 2.2(g)
hereof.


“Copyrights” has the meaning ascribed thereto in Section 3.22(a).


“Cougar Common Stock” means the common stock, par value $.001, of Cougar.


“Cougar Preferred Stock” means the preferred stock, par value $.001, of Cougar.


“Cougar Financial Statements” shall have the meaning as set forth in Section
3.12 hereof.


“Cougar Insiders” shall have the meaning as set forth in Section 3.10 hereof.


“Cougar Intellectual Property” shall have the meaning as set forth in Section
3.22 hereof.


“Cougar Latest Balance Sheet” shall have the meaning as set forth in Section
3.16 hereof.


“Cougar Permits” shall have the meaning as set forth in Section 3.11(b) hereof.


“Cougar Plans” shall have the meaning as set forth in Section 3.19(a) hereof.


“Cougar Returns” shall have the meaning as set forth in Section 3.8(a) hereof.


“Cougar Stockholder Meeting” shall have the meaning ascribed thereto in Section
6.8 hereof.


“Delaware General Corporation Law” or “DGCL” shall mean Title 8, Chapter 1 of
the Delaware Code, as amended.


“Dissenting Shares” shall have the meaning as set forth in Section 2.5 hereof.


“Effective Date” shall have the meaning ascribed thereto in Section 2.1(c)
hereof.


“Effective Time” shall have the meaning ascribed thereto in Section 2.1(c)
hereof.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor law and the rules and regulations promulgated thereunder.


“Evaluated Material” shall have the meaning ascribed thereto in Section 6.3(a).


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.


2

--------------------------------------------------------------------------------


“Exchange Ratio” shall mean the quotient derived from dividing (a) 5,000,000 by
(b) the number of shares of Cougar Common Stock issued and outstanding on a
fully-diluted basis, as of the date immediately preceding the Effective Time.


“GAAP” shall mean United States generally accepted accounting principles as in
effect from time to time.


“Intellectual Property” has the meaning ascribed thereto in Section 3.22(a). 


“Indemnity Agreement” has the meaning ascribed thereto in Section 6.12.


“Know-How” has the meaning ascribed thereto in Section 3.22(a).


“Knowledge” means, with respect to an individual, that such individual is
actually aware of a particular fact or other matter, with no obligation to
conduct any inquiry or other investigation to determine the accuracy of such
fact or other matter. A Person other than an individual shall be deemed to have
Knowledge of a particular fact or other matter if the officers, directors or
other management personnel of such Person had Knowledge of such fact or other
matter.


“Material Adverse Effect” shall, with respect to an entity, mean a material
adverse effect on the business, operations, results of operations or financial
condition of such entity on a consolidated basis.


“Merger” shall have the meaning ascribed thereto in the preambles of this
Agreement.


“Merger Consideration” means the shares of SRKP Common Stock issuable in
connection with the Merger to the holders of Cougar Common Stock based on the
Exchange Ratio.


“Options” shall have the meaning as set forth in Section 2.2(f) hereof.


“Patents” has the meaning ascribed thereto in Section 3.22(a).


“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, governmental
authority or other entity.


“Redemption Agreement” shall have the meaning ascribed thereto in Section 6.12.


“Representatives” shall have the meaning ascribed thereto in Section 6.3(a).


“Requisite Cougar Stockholder Vote” shall have the meaning ascribed thereto in
Section 3.2.


“SEC” shall mean the United States Securities and Exchange Commission.


“Securities Act” shall mean the Securities Act of 1933, as amended, including
the rules and regulations promulgated thereunder.


3

--------------------------------------------------------------------------------


“SRKP Certificate of Designation” shall mean the certificate of designation
setting forth all of the rights, preferences and other terms of the SRKP
Preferred Stock in substantially the form attached hereto as Exhibit E.


“SRKP Common Stock” shall mean the common stock, par value $.0001 per share, of
SRKP.


“SRKP Preferred Stock” shall mean the preferred stock, par value $.0001 per
share, of SRKP.


“SRKP Professional Fees” shall mean the aggregate amount of fees, costs and
expenses of SRKP’s attorneys, accountants and other service providers incurred
by SRKP on or prior to the Effective Date.


“SRKP 8-K Reports” shall have the meaning ascribed thereto in Section 4.5.


“SRKP Insiders” shall have the meaning ascribed thereto in Section 4.11.


“SRKP Intellectual Property” shall have the meaning ascribed thereto in Section
4.23.


“SRKP Latest Balance Sheet” shall have the meaning ascribed thereto in Section
4.17.


“SRKP Permits” shall have the meaning ascribed thereto in Section 4.12(b).


“SRKP Returns” shall have the meaning ascribed thereto in Section 4.9(a).


“SRKP SEC Filings” shall have the meaning ascribed thereto in Section 4.5.


“SRKP 10-SB” shall have the meaning ascribed thereto in Section 4.5.


“SRKP 10-QSB Report” shall have the meaning ascribed thereto in Section 4.5.


“Stock Option Plan” shall have the meaning as set forth in Section 2.2(f)
hereof.


“Stockholder Questionnaire” shall have the meaning ascribed thereto in Section
6.7.


“Subsidiary” shall, with respect to any Person, mean (i) each corporation in
which such Person owns directly or indirectly fifty percent (50%) or more of the
voting securities of such corporation and (ii) any other Person in which such
Person owns at least a majority voting interest, and shall, in each case, unless
otherwise indicated, be deemed to refer to both direct and indirect subsidiaries
of such Person.


“Surviving Company” shall have the meaning ascribed thereto in Article II.


“Tax” or “Taxes” shall mean any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, property or windfall profits taxes, environmental taxes, customs
duties, capital stock, franchise, employees’ income withholding, foreign or
domestic withholding, social security, unemployment, disability, workers’
compensation, employment-related insurance, real property, personal property,
sales, use, transfer, value added, alternative or add-on minimum or other
governmental tax, fee, assessment or charge of any kind whatsoever including any
interest, penalties or additions to any Tax or additional amounts in respect of
the foregoing.


4

--------------------------------------------------------------------------------


“Trademarks” has the meaning ascribed thereto in Section 3.22(a).


“Warrants” shall have the meaning as set forth in Section 2.2(h) hereof.


ARTICLE II
MERGER


Subject to the satisfaction or waiver of the conditions set forth in
Article VII, at the Effective Time, (i) MergerCo will merge with and into
Cougar, and (ii) Cougar will become a wholly-owned subsidiary of SRKP. The term
“Surviving Company” as used herein shall mean Cougar, as a wholly-owned
subsidiary of SRKP after giving effect to the Merger. The Merger will be
effected pursuant to the Certificate of Merger in accordance with the provisions
of, and with the effect provided in, Section 251 of the DGCL.
 
2.1 Effects of Merger.


(a) From and after the Effective Time and until further amended in accordance
with law, (i) the Certificate of Incorporation of Cougar as in effect
immediately prior to the Effective Time shall be the Certificate of
Incorporation of the Surviving Company, and (ii) the Bylaws of Cougar as in
effect immediately prior to the Effective Time shall be the Bylaws of the
Surviving Company.


(b) SRKP, Cougar and MergerCo, respectively, shall each use its best efforts to
take all such action as may be necessary or appropriate to effectuate the Merger
in accordance with the DGCL at the Effective Time. If at any time after the
Effective Time, any further action is necessary or desirable to carry out the
purposes of this Agreement and to vest the Surviving Company with full right,
title and possession to all properties, rights, privileges, immunities, powers
and franchises of either Cougar or MergerCo, the officers of the Surviving
Company are fully authorized in the name of SRKP, Cougar and MergerCo or
otherwise to take, and shall take, all such lawful and necessary action.
 
(c) Subject to the provisions of Article VII and Article VIII hereof, the
closing (the “Closing”) of the transactions contemplated hereby shall take place
on or before March 31, 2006 (the “Closing Date”), at 787 Seventh Avenue, 48th
Floor, New York, New York, or such other time and place as Cougar and SRKP
mutually agree at the earliest practicable time after the satisfaction or waiver
of the conditions in Article VII, but in no event later than ten (10) business
days after all such conditions have been satisfied or waived, or on such other
date as may be mutually agreed by the parties hereto. On the Closing Date, or as
soon thereafter as practicable, to effect the Merger, the parties hereto will
cause the Certificate of Merger to be filed with the Delaware Secretary of State
in accordance with the DGCL. The Merger shall be effective when the Certificate
of Merger is filed with the Delaware Secretary of State (the “Effective Time”).
As used herein, the term “Effective Date” shall mean the date on which the
Certificate of Merger is filed with the Delaware Secretary of State.
 
2.2 Effect on Cougar Capital Stock and MergerCo Capital Stock. To effectuate the
Merger, and subject to the terms and conditions of this Agreement, at the
Effective Time:
 
5

--------------------------------------------------------------------------------


(a) Each share of Cougar Common Stock issued and outstanding immediately prior
to the Effective Time (other than shares extinguished pursuant to this Section
2.2 and Dissenting Shares) shall automatically be converted into and
exchangeable for a fraction of a fully paid and nonassessable share of SRKP
Common Stock equal to one multiplied by the Exchange Ratio, rounded to the
nearest whole share;


(b) Each share of Cougar Preferred Stock issued and outstanding immediately
prior to the Effective Time (other than shares extinguished pursuant to this
Section 2.2 and Dissenting Shares) shall automatically be converted into and
exchangeable for a fraction of a fully paid and nonassessable share of SRKP
Preferred Stock equal to one multiplied by the Exchange Ratio, rounded to the
nearest whole share;


(c) All shares of Cougar Common Stock and Cougar Preferred Stock held at the
Effective Time by Cougar as treasury stock will be canceled and no payment will
be made with respect to those shares;


(d) Each share of Cougar Common Stock and Cougar Preferred Stock issued and
outstanding immediately prior to the Effective Time and owned by MergerCo or
SRKP, if any, shall be cancelled and extinguished without any conversion thereof
and no payment shall be made with respect thereto; and


(e) All shares of common stock, $0.0001 par value per share, of MergerCo issued
and outstanding immediately prior to the Effective Time will be converted into
and become one validly issued, fully paid and nonassessable share of common
stock of the Surviving Company.
 
(f) At the Effective Date, SRKP shall assume all of Cougar’s rights and
obligations under the outstanding stock options to purchase shares of Cougar
Common Stock, pursuant to Cougar’s 2004 Stock Option Plan (the “Stock Option
Plan”), granted by Cougar on or prior to the Effective Date, which stock options
are disclosed in Schedule 2.2(f) hereto and have not prior to the Effective Date
been exercised, cancelled or terminated nor expired (collectively the
“Options”). The Options shall be assumed in accordance with the terms and
conditions of the Stock Option Plan, except that, from and after the Effective
Time: (i) all actions to be taken under the Stock Option Plan or the Options by
the Board of Directors of Cougar or a committee thereof shall be taken by the
Board of Directors of SRKP or a committee thereof, (ii) each Option shall
evidence the right to purchase a number of shares of SRKP Common Stock (rounded
to the nearest whole share) equal to the number of shares of Cougar Common Stock
into which such Option is exercisable immediately prior to the Effective Date
multiplied by the Exchange Ratio, (iii) the new option price for each share of
SRKP Common Stock issuable upon exercise of an Option shall be determined by
dividing the option exercise price immediately prior to the Effective Date by
the Exchange Ratio (rounded to the nearest cent) and (iv) all references in the
Options and the Stock Option Plan to Cougar and Cougar Common Stock shall be
deemed to be references to SRKP and SRKP Common Stock, respectively, after
giving effect to the adjustments pursuant to clauses (ii) and (iii).
Notwithstanding the provisions set forth in clause (iii) above, with respect to
each Option intended to be an “incentive stock option” under Section 422 of the
Code, if the new option price calculated pursuant to clause (iii) would cause
any such Option not to satisfy the requirements of Section 424(a) of the Code
and Treasury Regulation § 1.425-1(a)(1)(i), the new exercise price with respect
to that Option will be increased to the minimum price that it could be and still
satisfy the requirements of that regulation. SRKP agrees to use its best efforts
to take such other steps as are necessary to ensure that those Options which are
deemed “incentive stock options” under Section 422 of the Code remain “incentive
stock options.”
 
6

--------------------------------------------------------------------------------


(g) At the Effective Date, SRKP shall assume the rights and obligations under
all outstanding convertible securities (other than the Cougar Preferred Stock,
the “Convertible Securities”), if any, issued by Cougar which are convertible
into Cougar Common Stock or Cougar Preferred Stock. The Convertible Securities
shall be assumed in accordance with their terms and conditions. Each Convertible
Security shall, from and after the Effective Time, evidence the right to
receive, upon conversion, a number of shares of SRKP Common Stock or SRKP
Preferred Stock, as applicable (in either event, rounded to the nearest whole
share) equal to the number of shares of Cougar Common Stock or Cougar Preferred
Stock, as applicable, into which such Convertibly Security is convertible
immediately prior to the Effective Date multiplied by the Exchange Ratio. The
new conversion price applicable to each such Convertible Security shall be
determined by dividing the conversion price immediately prior to the Effective
Date by the Exchange Ratio. All references in the Convertible Securities to
Cougar, Cougar Common Stock and Cougar Preferred Stock shall be deemed to be
references to SRKP, SRKP Common Stock and SRKP Preferred Stock, respectively,
after giving effect to the adjustments pursuant to this Section.
 
(h) At the Effective Date, SRKP shall assume the rights and obligations under
Cougar’s outstanding warrants (the “Warrants”), if any, to purchase shares of
Cougar Common Stock. The Warrants shall be assumed in accordance with their
terms and conditions. Each Warrant shall, from and after the Effective Time,
evidence the right to purchase a number of shares of SRKP Common Stock (rounded
to the nearest whole share) equal to the number of shares of Cougar Common Stock
into which such Warrant is exercisable immediately prior to the Effective Date
multiplied by the Exchange Ratio. The new exercise price of the Warrants shall
be determined by dividing the exercise price of the Warrants immediately prior
to the Effective Date by the Exchange Ratio. All references in the Warrants to
Cougar and Cougar Common Stock shall be deemed to be references to SRKP and SRKP
Common Stock, respectively, after giving effect to the adjustments pursuant to
this Section. 
 
2.3 Rights of Holders of Cougar Capital Stock.


(a) On and after the Effective Date and until surrendered for exchange, each
outstanding stock certificate that immediately prior to the Effective Date
represented shares of Cougar Common Stock (except Dissenting Shares and shares
cancelled or extinguished pursuant to Section 2.2) shall be deemed for all
purposes, to evidence ownership of and to represent the number of whole shares
of SRKP Common Stock into which such shares of Cougar Common Stock shall have
been converted pursuant to Section 2.2 above. The record holder of each such
outstanding certificate representing shares of Cougar Common Stock, shall, after
the Effective Date, be entitled to vote the shares of SRKP Common Stock into
which such shares of Cougar Common Stock shall have been converted on any
matters on which the holders of record of SRKP Common Stock, as of any date
subsequent to the Effective Date, shall be entitled to vote. In any matters
relating to such certificates of Cougar Common Stock, SRKP may rely conclusively
upon the record of stockholders maintained by Cougar containing the names and
addresses of the holders of record of Cougar Common Stock on the Effective
Date.  


7

--------------------------------------------------------------------------------


(b) On and after the Effective Date, each share of Cougar Preferred Stock
outstanding immediately prior to the Effective Time (except Dissenting Shares
and shares cancelled or extinguished pursuant to Section 2.2), each of which
shall be uncertificated as of the Effective Date, as recorded on the books and
records of Cougar, shall be deemed for all purposes, to evidence ownership of
and to represent the number of whole shares of SRKP Preferred Stock into which
such shares of Cougar Preferred Stock shall have been converted pursuant to
Section 2.2 above. Shares of the SRKP Preferred Stock shall have the terms,
rights and preferences substantially set forth in the Certificate of
Designation. The record holder of each such share of Cougar Preferred Stock,
shall, after the Effective Date, be entitled to vote the shares of SRKP
Preferred Stock into which such shares of Cougar Preferred Stock shall have been
converted on any matters on which the holders of record of SRKP Preferred Stock,
as of any date subsequent to the Effective Date, shall be entitled to vote. In
any matters relating to the ownership of Cougar Preferred Stock, SRKP may rely
conclusively upon the record of stockholders maintained by Cougar containing the
names and addresses of the holders of record of Cougar Preferred Stock on the
Effective Date.
 
2.4 Procedure for Exchange of Cougar Common Stock.


(a) After the Effective Time, holders of certificates theretofore evidencing
outstanding shares of Cougar Common Stock (except Dissenting Shares and shares
cancelled or extinguished pursuant to Section 2.2), upon surrender of such
certificates to the Secretary of SRKP, shall be entitled to receive certificates
representing the number of shares of SRKP Common Stock into which shares of
Cougar Common Stock theretofore represented by the certificates so surrendered
are exchangeable as provided in Section 2.2(a) hereof. SRKP shall not be
obligated to deliver any such shares of SRKP Common Stock to which any former
holder of shares of Cougar Common Stock is entitled until such holder surrenders
the certificate or certificates representing such shares. Upon surrender, each
certificate evidencing Cougar Common Stock shall be canceled. If there is a
transfer of Cougar Common Stock ownership which is not registered in the
transfer records of Cougar, a certificate representing the proper number of
shares of SRKP Common Stock may be issued to a person other than the person in
whose name the certificate so surrendered is registered if: (x) upon
presentation to the Secretary of SRKP, such certificate shall be properly
endorsed or otherwise be in proper form for transfer, (y) the person requesting
such payment shall pay any transfer or other taxes required by reason of the
issuance of shares of SRKP Common Stock to a person other than the registered
holder of such certificate or establish to the reasonable satisfaction of SRKP
that such tax has been paid or is not applicable, and (z) the issuance of such
SRKP Common Stock shall not, in the sole discretion of SRKP, violate the
requirements of the Regulation D “safe harbor” of the Securities Act with
respect to the private placement of SRKP Common Stock that will result from the
Merger.


(b) For each outstanding share of Cougar Preferred Stock recorded on the books
and records of Cougar immediately prior to Effective Time (except Dissenting
Shares and shares cancelled or extinguished pursuant to Section 2.2), SRKP shall
record in its books and records, immediately after the Effective Time (or as
soon thereafter as reasonably practicable), in the respective name of such
holder as set forth in the Cougar books and records, the number of shares of
SRKP Preferred Stock into which the shares of Cougar Preferred Stock are
exchangeable as provided in Section 2.2(a) hereof. If there is a transfer of
Cougar Preferred Stock ownership which is not registered in the transfer records
of Cougar, the proper number of shares of SRKP Preferred Stock subject to such
transfer may be recorded in the name of a person other than the person in whose
name the shares so surrendered are registered if: (x) upon presentation to the
Secretary of SRKP, the transfer of such shares shall be properly endorsed or
otherwise be in proper form for transfer, (y) the person requesting such payment
shall pay any transfer or other taxes required by reason of the issuance of
shares of SRKP Preferred Stock to a person other than the registered holder of
such shares or establish to the reasonable satisfaction of SRKP that such tax
has been paid or is not applicable, and (z) the issuance of such SRKP Preferred
Stock shall not, in the sole discretion of SRKP, violate the requirements of the
Regulation D “safe harbor” of the Securities Act with respect to the private
placement of SRKP Preferred Stock that will result from the Merger.


8

--------------------------------------------------------------------------------


(c) All shares of SRKP Common Stock and SRKP Preferred Stock issued upon the
surrender for exchange of Cougar Common Stock and Cougar Preferred Stock,
respectively, in accordance with the above terms and conditions shall be deemed
to have been issued and paid in full satisfaction of all rights pertaining to
such shares of Cougar Common Stock and Cougar Preferred Stock, respectively.


(d) Any shares of SRKP Common Stock or SRKP Preferred Stock issued in the Merger
will not be transferable except (1) pursuant to an effective registration
statement under the Securities Act or (2) upon receipt by SRKP of a written
opinion of counsel for the holder reasonably satisfactory to SRKP to the effect
that the proposed transfer is exempt from the registration requirements of the
Securities Act and relevant state securities laws. Restrictive legends shall be
placed on all certificates representing shares of SRKP Common Stock and SRKP
Preferred Stock, as applicable, issued in the Merger, substantially as follows:


“NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND THE RULES AND REGULATIONS IN EFFECT THEREUNDER AND ALL APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS (SUCH FEDERAL AND STATE LAWS, THE
“SECURITIES LAWS”) OR (B) IF THE CORPORATION HAS BEEN FURNISHED WITH AN OPINION
OF COUNSEL FOR THE HOLDER, WHICH OPINION AND COUNSEL SHALL BE REASONABLY
SATISFACTORY TO THE CORPORATION, TO THE EFFECT THAT SUCH TRANSFER, SALE,
ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT FROM THE
PROVISIONS OF THE SECURITIES LAWS.


(e) In the event any certificate for Cougar Common Stock or any certificate or
similar instrument evidencing Cougar Preferred Stock, Options, Warrants or
Convertible Securities shall have been lost, stolen or destroyed, SRKP shall
issue and pay in exchange for such lost, stolen or destroyed certificate,
promptly following its receipt of an affidavit of that fact by the holder
thereof, such shares of the SRKP Common Stock or SRKP Preferred Stock, as
applicable, as may be required pursuant to this Agreement; provided, however,
that SRKP, in its discretion and as a condition precedent to the issuance and
payment thereof, may require the owner of such lost, stolen or destroyed
certificate to deliver a bond in such sum as it may direct as indemnity against
any claim that may be made against SRKP or any other party with respect to the
certificate alleged to have been lost, stolen or destroyed.
 
9

--------------------------------------------------------------------------------


2.5 Dissenting Shares. Shares of capital stock of Cougar held by stockholders of
Cougar who have properly exercised and preserved appraisal rights with respect
to those shares in accordance with Section 262 of the DGCL (“Dissenting Shares”)
shall not be converted into or represent a right to receive shares of SRKP
Common Stock or SRKP Preferred Stock, as applicable, pursuant to Section 2.2
above, but the holders thereof shall be entitled only to such rights as are
granted by Section 262 of the DGCL. Each holder of Dissenting Shares who becomes
entitled to payment for such shares pursuant to Section 262 of the DGCL shall
receive payment therefor from the Surviving Company in accordance with such
laws; provided, however, that if any such holder of Dissenting Shares shall have
effectively withdrawn such holder’s demand for appraisal of such shares or lost
such holder’s right to appraisal and payment of such shares under Section 262 of
the DGCL, such holder or holders (as the case may be) shall forfeit the right to
appraisal of such shares and each such share shall thereupon be deemed to have
been canceled, extinguished and exchanged, as of the Effective Time, into and
represent the right to receive from SRKP shares of SRKP Common Stock or SRKP
Preferred Stock, as applicable, as provided in Section 2.2 above. Any payments
in respect of Dissenting Shares will be deemed made by the Surviving Company.
 
2.6 Directors and Officers of the Surviving Corporation. From and after the
Effective Time, the directors and officers of the Surviving Company shall be the
persons who were directors and officers of Cougar immediately prior to the
Effective Time, respectively. These directors and officers of the Surviving
Company shall hold office for the term specified in, and subject to the
provisions contained in, the Certificate of Incorporation and Bylaws of the
Surviving Company and applicable law. If, at or after the Effective Time, a
vacancy shall exist on the board of directors or in any of the offices of the
Surviving Company, such vacancy shall be filled in the manner provided in the
Certificate of Incorporation and Bylaws of the Surviving Company.
 
2.7 Directors and Officers of SRKP. At the Closing, the Board of Directors of
SRKP shall, subject to compliance with Section 14(f) of the Exchange Act and
Rule 14f-1 promulgated thereunder, take the following action, to be effective
upon the Effective Time: (i) increase the size of the Board of Directors of SRKP
to seven (7) persons; (ii) elect to the Board of Directors of SRKP the persons
who were directors of Cougar immediately prior to the Closing; and (iii) appoint
as the officers of SRKP those who were the officers of Cougar immediately prior
to the Closing, or, in either case with regard to clauses (ii) and (iii), such
other persons designated by Cougar. All of the persons serving as directors of
SRKP immediately prior to the Closing shall resign immediately following the
election of the new directors, and the officers of SRKP immediately prior to the
Closing shall resign at the Closing from all of their positions with SRKP, all
subject to compliance with Rule 14f-1 promulgated under the Exchange Act.
Subject to applicable law, SRKP shall take all action reasonably requested by
Cougar, but consistent with the Certificate of Incorporation and Bylaws of SRKP,
that is reasonably necessary to effect any such election or appointment of the
designees of Cougar to SRKP’s Board of Directors, including promptly hereafter
mailing to SRKP’s stockholders an information statement containing the
information required by Section 14(f) of the Exchange Act and Rule 14f-1
promulgated thereunder. Cougar shall supply SRKP all information with respect to
it and its nominees, officers, directors and Affiliates required by such Section
14(f) and Rule 14f-1. The provisions of this Section 2.7 are in addition to and
shall not limit any rights which Cougar or any of its Affiliates may have as a
holder or beneficial owner of shares of capital stock of SRKP as a matter of law
with respect to the election of directors or otherwise. Immediately after the
Effective Time, the newly-constituted board of directors of SRKP will appoint
the officers of Cougar immediately prior to the Effective Time as the officers
of SRKP. The newly-appointed directors and officers of SRKP shall hold office
for the term specified in, and subject to the provisions contained in, the
Certificate of Incorporation and Bylaws of SRKP and applicable law.


10

--------------------------------------------------------------------------------


 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF COUGAR


Cougar hereby represents and warrants to SRKP and MergerCo as follows:
 
3.1 Organization and Qualification. Cougar is, and on the Effective Date will
be, a corporation duly organized, validly existing and in good standing under
the laws of the State of Delaware, and has the requisite corporate power to
carry on its business as now conducted. The copies of the Certificate of
Incorporation and Bylaws of Cougar that have been made available to SRKP prior
to the date of this Agreement are correct and complete copies of such documents
as in effect as of the date hereof, and shall be in effect on the Effective
Date. Cougar is, and on the Effective Date will be, licensed or qualified to do
business in every jurisdiction in which the nature of its business or its
ownership of property requires it to be licensed or qualified, except where the
failure to be so licensed or qualified would not have a Material Adverse Effect
on Cougar or the Surviving Company.


3.2  Authority Relative to this Agreement; Non-Contravention. The execution and
delivery of this Agreement by Cougar and the consummation by Cougar of the
transactions contemplated hereby have been duly authorized by the Board of
Directors of Cougar and, except for approval of this Agreement and the Merger by
the affirmative vote of a majority of votes that holders of the outstanding
shares of Cougar Common Stock and Cougar Preferred Stock, as applicable, are
entitled to cast (the “Requisite Cougar Stockholder Vote”), which will be
obtained prior to Closing, no other corporate proceedings on the part of Cougar
are necessary to authorize the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby. This Agreement has been
duly executed and delivered by Cougar and, assuming it is a valid and binding
obligation of SRKP and MergerCo, constitutes a valid and binding obligation of
Cougar enforceable in accordance with its terms except as enforcement may be
limited by general principles of equity whether applied in a court of law or a
court of equity and by bankruptcy, insolvency and similar laws affecting
creditors’ rights and remedies generally. Except for (x) approvals under
applicable Blue Sky laws and filing of Form D with the Securities and Exchange
Commission, and (y) the filing of the Certificate of Merger with the Secretary
of State of Delaware, no authorization, consent or approval of, or filing with,
any public body, court or authority is necessary on the part of Cougar for the
consummation by Cougar of the transactions contemplated by this Agreement,
except for such authorizations, consents, approvals and filings as to which the
failure to obtain or make the same would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect on Cougar or the Surviving Company or
adversely affect the consummation of the transactions contemplated hereby.
 
11

--------------------------------------------------------------------------------


3.3 No Conflicts. Cougar is not subject to, or obligated under, any provision of
(a) its Certificate of Incorporation or Bylaws, (b) any agreement, arrangement
or understanding, (c) any license, franchise or permit or (d) subject to
obtaining the approvals referred to in the next sentence, any law, regulation,
order, judgment or decree, which would conflict with, be breached or violated,
or in respect of which a right of termination or acceleration or any security
interest, charge or encumbrance on any of its assets would be created, by the
execution, delivery or performance of this Agreement, or the consummation of the
transactions contemplated hereby, other than any such conflicts, breaches,
violations, rights of termination or acceleration or security interests, charges
or encumbrances which, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect on Cougar or the Surviving Company.


3.4 Capitalization.
 
(a) The authorized, issued and outstanding shares of capital stock of Cougar as
of the date hereof are correctly set forth on Schedule 3.4(a). The issued and
outstanding shares of capital stock of Cougar are, and on the Effective Date
will be, duly authorized, validly issued, fully paid and nonassessable and not
issued in violation of any preemptive rights and, to Cougar’s Knowledge, free
from any restrictions on transfer (other than restrictions under the Securities
Act or state securities laws) or any option, lien, pledge, security interest,
encumbrance or charge of any kind. Other than as described on Schedule 3.4(a),
Cougar has no other equity securities or securities containing any equity
features authorized, issued or outstanding. Except as set forth in Schedule
3.4(a) hereto, there are no agreements or other rights or arrangements existing
which provide for the sale or issuance of capital stock by Cougar and there are
no rights, subscriptions, warrants, options, conversion rights or agreements of
any kind outstanding to purchase or otherwise acquire from Cougar any shares of
capital stock or other securities of Cougar of any kind, and there will not be
any such agreements prior to or on the Effective Date. There are, and on the
Effective Date there will be, no agreements or other obligations (contingent or
otherwise) which may require Cougar to repurchase or otherwise acquire any
shares of its capital stock.
 
(b) Schedule 3.4(b) contains a list of the names of the owners of record as of
the date of this Agreement of all issued and outstanding shares of Cougar Common
Stock and Cougar Preferred Stock and the number of shares of Cougar Common Stock
and Cougar Preferred Stock, respectively, each of them holds and the names of
all holders of options, warrants, convertible securities, exchangeable
securities and other rights entitling the holder thereof to purchase equity of
Cougar and the number of shares of Cougar Common Stock, Cougar Preferred Stock
or other equity security underlying each such option, warrant, convertible
security, exchangeable security and other right.


(c) Cougar does not own, and is not party to any contract to acquire, any equity
securities or other securities of any Person or any direct or indirect equity or
ownership interest in any other Person. Except as contemplated by this
Agreement, Cougar is not a party to, and, to Cougar’s Knowledge, there do not
exist, any voting trusts, proxies, or other contracts with respect to the voting
of shares of capital stock of Cougar.
 
3.5 Litigation. There are no actions, suits, proceedings, orders or
investigations pending or, to the Knowledge of Cougar, threatened against Cougar
or its officers, directors, employees or Affiliates, or the nominees for officer
or director of SRKP after the Effective Time, individually or in the aggregate,
at law or in equity, or before or by any federal, state or other governmental
department, court, commission, board, bureau, agency or instrumentality,
domestic or foreign, and to the Knowledge of Cougar, there is no reasonable
basis for any proceeding, claim, action or governmental investigation directly
or indirectly involving Cougar or its officers, directors, employees or
affiliates, individually or in the aggregate. Cougar is not a party to any
order, judgment or decree issued by any federal, state or other governmental
department, court, commission, board, bureau, agency or instrumentality,
domestic or foreign.
 
12

--------------------------------------------------------------------------------


3.6 No Brokers or Finders. Neither Cougar nor any of its officers, directors,
employees or Affiliates has employed any broker, finder, investment banker or
investment advisor or Person performing similar function, or incurred any
liability, for brokerage commissions, finders’ fees, investment advisory fees or
similar compensation, in connection with the transactions contemplated by this
Agreement.
 
3.7 Subsidiaries. Cougar does not have, and on the Effective Date will not have,
any subsidiaries, nor does it have any direct or indirect interest in any other
business entity.
 
3.8 Tax Matters.
 
(a) (i) Except as set forth on Schedule 3.8, Cougar has timely filed (or has had
timely filed on its behalf) all returns, declarations, reports, estimates,
information returns, and statements, including any schedules and amendments to
such documents (“Cougar Returns”), required to be filed or sent by it in respect
of any Taxes or required to be filed or sent by it by any taxing authority
having jurisdiction; (ii) all such Cougar Returns are complete and accurate in
all material respects; (iii) Cougar has timely and properly paid (or has had
paid on its behalf) all Taxes required to be paid by it; (iv) Cougar has
established on the Cougar Latest Balance Sheet, in accordance with GAAP,
reserves that are adequate for the payment of any Taxes not yet paid; and (v)
Cougar has complied with all applicable laws, rules, and regulations relating to
the collection or withholding of Taxes from third parties (including without
limitation employees) and the payment thereof (including, without limitation,
withholding of Taxes under Sections 1441 and 1442 of the Code, or similar
provisions under any foreign laws).


(b) To Cougar’s Knowledge, there are no liens for Taxes upon any assets of
Cougar, except liens for Taxes not yet due.


(c) No deficiency for any Taxes has been asserted, assessed or, to Cougar’s
Knowledge, proposed against Cougar that has not been resolved and paid in full
or is not being contested in good faith. Except as disclosed in Schedule 3.8, no
waiver, extension or comparable consent given by Cougar regarding the
application of the statute of limitations with respect to any Taxes or Returns
is outstanding, nor is any request for any such waiver or consent pending.
Except as disclosed in Schedule 3.8, there has been no Tax audit or other
administrative proceeding or court proceeding with regard to any Taxes or Cougar
Returns, nor is any such Tax audit or other proceeding pending, nor has there
been any notice to Cougar by any Taxing authority regarding any such Tax audit
or other proceeding, or, to the Knowledge of Cougar, is any such Tax audit or
other proceeding threatened with regard to any Taxes or Cougar Returns. Cougar
does not expect the assessment of any additional Taxes of Cougar for any period
prior to the date hereof and has no Knowledge of any unresolved questions,
claims or disputes concerning the liability for Taxes of Cougar which would
exceed the estimated reserves established on its books and records.


13

--------------------------------------------------------------------------------


(d) Except as set forth on Schedule 3.8, Cougar is not a party to any agreement,
contract or arrangement that would result, separately or in the aggregate, in
the payment of any “excess parachute payments” within the meaning of Section
280G of the Code and the consummation of the transactions contemplated by this
Agreement will not be a factor causing payments to be made by Cougar not to be
deductible (in whole or in part) under Section 280G of the Code. Cougar is not
liable for Taxes of any other Person, and is not currently under any contractual
obligation to indemnify any Person with respect to Taxes, or a party to any tax
sharing agreement or any other agreement providing for payments by Cougar with
respect to Taxes. Cougar is not a party to any joint venture, partnership or
other arrangement or contract which could be treated as a partnership for
federal income tax purposes. Cougar has not agreed and is not required, as a
result of a change in method of accounting or otherwise, to include any
adjustment under Section 481 of the Code (or any corresponding provision of
state, local or foreign law) in taxable income. Schedule 3.8 contains a list of
all jurisdictions in which Cougar is required to file any Cougar Return and no
claim has ever been made by a taxing authority in a jurisdiction where Cougar
does not currently file Cougar Returns that Cougar is or may be subject to
taxation by that jurisdiction. There are no advance rulings in respect of any
Tax pending or issued by any Taxing authority with respect to any Taxes of
Cougar. Cougar has not entered into any gain recognition agreements under
Section 367 of the Code and the regulations promulgated thereunder. Cougar is
not liable with respect to any indebtedness the interest of which is not
deductible for applicable federal, foreign, state or local income tax purposes.
Cougar has not filed or been included in a combined, consolidated or unitary Tax
return (or the substantial equivalent thereof) of any Person.


(e) Cougar has been neither a “distributing corporation” nor a “controlled
corporation” (within the meaning of Section 355 of the Code) in a distribution
of stock qualifying for tax-free treatment under Section 355 of the Code.


(f) Except as set forth on Schedule 3.8, Cougar has not requested any extension
of time within which to file any Cougar Return, which return has not since been
filed.
 
3.9 Contracts and Commitments.


(a) Schedule 3.9 hereto lists the following agreements, whether oral or written,
to which Cougar is a party, which are currently in effect, and which relate to
the operation of Cougar’s business: (i) collective bargaining agreement or
contract with any labor union; (ii) bonus, pension, profit sharing, retirement
or other form of deferred compensation plan; (iii) stock purchase or stock
option plan; (iv) contract for the employment of any officer, individual
employee or other person on a full-time or consulting basis or relating to
severance pay for any such person; (v) contract, agreement or understanding
relating to the voting of Cougar Common Stock or Cougar Preferred Stock, or the
election of directors of Cougar; (vi) agreement or indenture relating to the
borrowing of money or to mortgaging, pledging or otherwise placing a lien on any
of the assets of Cougar; (vii) guaranty of any obligation for borrowed money or
otherwise; (viii) lease or agreement under which Cougar is lessee of, or holds
or operates any property, real or personal, owned by any other party, for which
the annual rental exceeds $10,000; (ix) lease or agreement under which Cougar is
lessor of, or permits any third party to hold or operate, any property, real or
personal, for which the annual rental exceeds $10,000; (x) contract which
prohibits Cougar from freely engaging in business anywhere in the world; (xi)
license agreement or agreement providing for the payment or receipt of royalties
or other compensation by Cougar in connection with the intellectual property
rights listed in Schedule 3.22(b) hereto; (xii) contract or commitment for
capital expenditures in excess of $10,000; (xiii) agreement for the sale of any
capital asset; (xiv) contracts, understandings, arrangements or commitments with
respect to the acquisition and/or use by Cougar of Intellectual Property of
others or by others of Intellectual Property of Cougar; or (xv) other agreement
which is either material to Cougar’s business or was not entered into in the
ordinary course of business.
 
14

--------------------------------------------------------------------------------


(b) To Cougar’s Knowledge, Cougar has performed all obligations required to be
performed by it in connection with the contracts, understandings, arrangements
or commitments required to be disclosed in Schedule 3.9 hereto and is not in
receipt of any claim of default under any contract, understanding, arrangement
or commitment required to be disclosed under such caption; Cougar has no present
expectation or intention of not fully performing any material obligation
pursuant to any contract, understanding, arrangement or commitment required to
be disclosed under such caption; and Cougar has no Knowledge of any breach or
anticipated breach by any other party to any contract, understanding,
arrangement or commitment required to be disclosed under such caption. 
 
3.10 Affiliate Transactions. Except as set forth in Schedule 3.10 hereto, and
other than pursuant to this Agreement, no officer, director or employee of
Cougar, or any member of the immediate family of any such officer, director or
employee, or any entity in which any of such persons owns any beneficial
interest (other than any publicly-held corporation whose stock is traded on a
national securities exchange, the Nasdaq National or Small Cap Markets or in an
over-the-counter market and less than five percent of the stock of which is
beneficially owned by any of such persons) (collectively “Cougar Insiders”), has
any agreement with Cougar (other than normal employment arrangements set forth
on Schedule 3.9) or any interest in any property, real, personal or mixed,
tangible or intangible, used in or pertaining to the business of Cougar (other
than ownership of capital stock of Cougar). Except as set forth on Schedule
3.10, Cougar is not indebted to any Cougar Insider (except for amounts due as
normal salaries and bonuses and in reimbursement of ordinary business expenses)
and no Cougar Insider is indebted to Cougar (except for cash advances for
ordinary business expenses). None of the Cougar Insiders has any direct or
indirect interest in any competitor, supplier or customer of Cougar or in any
person, firm or entity from whom or to whom Cougar leases any property, or in
any other person, firm or entity with whom Cougar transacts business of any
nature. For purposes of this Section 3.10, the members of the immediate family
of an officer, director or employee shall consist of the spouse, parents,
children and siblings of such officer, director or employee.
 
3.11 Compliance with Laws; Permits.


(a) Except for any noncompliance that would not reasonably be expected to have a
Material Adverse Effect on Cougar or the Surviving Company, Cougar and its
officers, directors, agents and employees have complied with all applicable
laws, regulations and other requirements, including, but not limited to,
federal, state, local and foreign laws, ordinances, rules, regulations and other
requirements pertaining to equal employment opportunity, employee retirement,
affirmative action and other hiring practices, occupational safety and health,
workers’ compensation, unemployment and building and zoning codes, and no claims
have been filed against Cougar, and Cougar has not received any notice, alleging
a violation of any such laws, regulations or other requirements. Cougar is not
relying on any exemption from or deferral of any such applicable law, regulation
or other requirement that would not be available to SRKP after it acquires
Cougar’s properties, assets and business.
 
15

--------------------------------------------------------------------------------


(b) Cougar has obtained all licenses, permits and certificates, from federal,
state, local and foreign authorities (including, without limitation, federal and
state agencies regulating occupational health and safety), that are necessary to
the conduct of its operations and business, except where the failure to have any
such license, permit or certificate would not reasonably be expected to have a
Material Adverse Effect on cougar or the Surviving Company.
 
3.12 Financial Statements. Cougar has made available to SRKP audited balance
sheets of Cougar as of December 31, 2003 and 2004, and the related audited
statements of income, changes in stockholders’ equity, and cash flows of Cougar
for the years then ended and from the inception of Cougar to such date (the
“Cougar Financial Statements”) and its unaudited balances sheets as of December
31, 2005 and the related unaudited statements of income, change in stockholders’
equity and cash flows of Cougar for the period then ended (the “Cougar Interim
Statements”). The Cougar Financial Statements have been audited by J. H. Cohn
LLP and are accompanied by their audit report and the Cougar Financial
Statements and the Cougar Interim Statements were prepared in accordance with
GAAP consistently applied with past practice (except in each case as described
in the notes thereto) and on that basis present fairly, in all material
respects, the financial position and the results of operations, changes in
stockholders’ equity, and cash flows of Cougar as of the dates of and for the
periods referred to in the Cougar Financial Statements and the Cougar Interim
Statements, respectively.
 
3.13 Books and Records. The books of account, minute books, stock record books,
and other records of Cougar, complete copies of which have been made available
to SRKP, have been properly kept and contain no inaccuracies except for
inaccuracies that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on Cougar or the Surviving Company.
At the Closing, all of Cougar’s records will be in the possession of Cougar.
 
3.14 Real Property. Cougar does not own any real property. Schedule 3.14
contains an accurate list of all leaseholds and other interests of Cougar in any
real property. Cougar has good and valid title to those leaseholds and other
interests free and clear of all liens and encumbrances, and the real property to
which those leasehold and other interests pertain constitutes the only real
property used in Cougar’s business.
 
3.15 Insurance. The insurance policies owned and maintained by Cougar that are
material to Cougar are in full force and effect, all premiums due and payable
thereon have been paid (other than retroactive or retrospective premium
adjustments that Cougar is not currently required, but may in the future be
required, to pay with respect to any period ending prior to the date of this
Agreement), and Cougar has received no notice of cancellation or termination
with respect to any such policy that has not been replaced on substantially
similar terms prior to the date of such cancellation.
 
16

--------------------------------------------------------------------------------


3.16 No Undisclosed Liabilities. Except as reflected in the unaudited balance
sheet of Cougar at December 31, 2005 (the “Cougar Latest Balance Sheet”), Cougar
has no liabilities (whether accrued, absolute, contingent, unliquidated or
otherwise except (i) liabilities which have arisen after the date of the Cougar
Latest Balance Sheet in the ordinary course of business (none of which is a
material uninsured liability), or (ii) liabilities under this Agreement.
 
3.17 Environmental Matters. None of the operations of Cougar involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state, local or foreign
equivalent.
 
3.18 Absence of Certain Developments. Except as disclosed in the Cougar
Financial Statements or as otherwise contemplated by this Agreement, since the
date of the Cougar Latest Balance Sheet, Cougar has conducted its business only
in the ordinary course consistent with past practice and there has not occurred
or been entered into, as the case may be: (i) any event having a Material
Adverse Effect on Cougar or the Surviving Company, (ii) any event that could
reasonably be expected to prevent or materially delay the performance of
Cougar’s obligations pursuant to this Agreement, (iii) any material change by
Cougar in its accounting methods, principles or practices, (iv) any declaration,
setting aside or payment of any dividend or distribution in respect of the
shares of capital stock of Cougar or any redemption, purchase or other
acquisition of any of Cougar’s securities, (v) any increase in the compensation
or benefits or establishment of any bonus, insurance, severance, deferred
compensation, pension, retirement, profit sharing, stock option (including,
without limitation, the granting of stock options, stock appreciation rights,
performance awards or restricted stock awards), stock purchase or other employee
benefit plan of Cougar, or any other increase in the compensation payable or to
become payable to any employees, officers, consultants or directors of Cougar,
(vi) other than issuances of options pursuant to duly adopted option plans, any
issuance, grants or sale of any stock, options, warrants, notes, bonds or other
securities, or entry into any agreement with respect thereto by Cougar, (vii)
any amendment to the Certificate of Incorporation or Bylaws of Cougar, (viii)
other than in the ordinary course of business consistent with past practice, any
(w) capital expenditures by Cougar, (x) purchase, sale, assignment or transfer
of any material assets by Cougar, (y) mortgage, pledge or existence of any lien,
encumbrance or charge on any material assets or properties, tangible or
intangible of Cougar, except for liens for taxes not yet due and such other
liens, encumbrances or charges which do not, individually or in the aggregate,
have a Material Adverse Effect on Cougar or the Surviving Company, or (z)
cancellation, compromise, release or waiver by Cougar of any rights of material
value or any material debts or claims, (ix) any incurrence by Cougar of any
material liability (absolute or contingent), except for current liabilities and
obligations incurred in the ordinary course of business consistent with past
practice, (x) damage, destruction or similar loss, whether or not covered by
insurance, materially affecting the business or properties of Cougar, (xi) entry
into any agreement, contract, lease or license other than in the ordinary course
of business consistent with past practice, (xii) any acceleration, termination,
modification or cancellation of any agreement, contract, lease or license to
which Cougar is a party or by which it is bound, (xiii) entry by Cougar into any
loan or other transaction with any officers, directors or employees of Cougar,
(xiv) any charitable or other capital contribution by Cougar or pledge
therefore, (xv) entry by Cougar into any transaction of a material nature other
than in the ordinary course of business consistent with past practice, or (xvi)
any negotiation or agreement by the Cougar to do any of the things described in
the preceding clauses (i) through (xv).
 
17

--------------------------------------------------------------------------------


3.19 Employee Benefit Plans.
 
(a) Schedule 3.19(a) lists all (i) “employee benefit plans,” within the meaning
of Section 3(3) of ERISA, of Cougar, (ii) bonus, stock option, stock purchase,
stock appreciation right, incentive, deferred compensation, supplemental
retirement, severance, and fringe benefit plans, programs, policies or
arrangements, and (iii) employment or consulting agreements, for the benefit of,
or relating to, any current or former employee (or any beneficiary thereof) of
Cougar, in the case of a plan described in (i) or (ii) above, that is currently
maintained by Cougar or with respect to which Cougar has an obligation to
contribute, and in the case of an agreement described in (iii) above, that is
currently in effect (the “Cougar Plans”). Cougar has heretofore made available
to SRKP true and complete copies of the Cougar Plans and any amendments thereto,
any related trust, insurance contract, summary plan description, and, to the
extent required under ERISA or the Code, the most recent annual report on Form
5500 and summaries of material modifications.


(b) No Cougar Plan is (1) a “multiemployer plan” within the meaning of Sections
3(37) or 4001(a)(3) of ERISA, (2) a “multiple employer plan” within the meaning
of Section 3(40) of ERISA or Section 413(c) of the Code, or (3) is subject to
Title IV of ERISA or Section 412 of the Code.
(c) There is no proceeding pending or, to Cougar’s Knowledge, threatened against
the assets of any Cougar Plan or, with respect to any Cougar Plan, against
Cougar other than proceedings that would not reasonably be expected to result in
a material liability, and to Cougar’s Knowledge there is no proceeding pending
or threatened in writing against any fiduciary of any Cougar Plan other than
proceedings that would not reasonably be expected to result in a material
liability.


(d) Each of the Cougar Plans has been operated and administered in all material
respects in accordance with its terms and applicable law, including, but not
limited to, ERISA and the Code.


(e) Each of the Cougar Plans that is intended to be “qualified” within the
meaning of Section 401(a) of the Code has received a favorable determination,
notification, or opinion letter from the IRS.
 
(f) Except as set forth in Schedule 3.19(f), no director, officer, or employee
of Cougar will become entitled to retirement, severance or similar benefits or
to enhanced or accelerated benefits (including any acceleration of vesting or
lapsing of restrictions with respect to equity-based awards) under any Cougar
Plan solely as a result of consummation of the transactions contemplated by this
Agreement. No director of officer or control person of SRKP prior to the
Effective Time has or shall have any liability, cost or expense (including
reasonable attorneys fees and expenses) relating to any aspect of the Cougar
Plans. Such individuals and entities shall be able to rely on the representation
and warranty in the foregoing sentence as a third party beneficiary hereof.
 
3.20 Employees.
 
(a) Schedule 3.20 lists the following information for each employee and each
director of Cougar as of the date of this Agreement, including each employee on
leave of absence or layoff status: (i) name; (ii) job title; (iii) current
annual base salary or annualized wages; and (iv) cash bonus compensation earned
during 2004 and 2005.


18

--------------------------------------------------------------------------------


(b) Except as otherwise set forth in Schedule 3.20, or as contemplated by this
Agreement, to the Knowledge of Cougar, (i) neither any executive employee of
Cougar nor any group of Cougar’s employees has any plans to terminate his, her
or its employment; (ii) Cougar has no material labor relations problem pending
and its labor relations are satisfactory; (iii) there are no workers’
compensation claims pending against Cougar nor is Cougar aware of any facts that
would give rise to such a claim; (iv) to the Knowledge of Cougar, no employee of
Cougar is subject to any secrecy or noncompetition agreement or any other
agreement or restriction of any kind that would impede in any way the ability of
such employee to carry out fully all activities of such employee in furtherance
of the business of Cougar; (v) no employee or former employee of Cougar has any
claim with respect to any intellectual property rights of Cougar set forth in
Schedule 3.22(b) hereto; and (vi) there is no reasonable basis for any of the
events described in the preceding clauses (i) thru (v).
 
3.21 Proprietary Information and Inventions. Each current Cougar employee,
consultant, and advisory board member is party to either a non-disclosure
agreement in the form attached as Schedule 3.21 or other agreement relating to
employment with Cougar and containing comparable non-disclosure provisions. To
Cougar’s Knowledge, no current or former Cougar employee, consultant or advisory
board member who is party to a non-disclosure agreement has breached that
non-disclosure agreement. To Cougar’s Knowledge, no current Cougar employee,
consultant or advisory board member who is party to an alternative employment
agreement with Cougar has breached the non-disclosure provisions of that
agreement.
 
3.22 Intellectual Property.
 
(a) Except as set forth in Schedule 3.22(a), to its Knowledge, Cougar owns or
has valid and enforceable licenses to use all of the following used in or
necessary to conduct its business as currently conducted (collectively, the
“Cougar Intellectual Property”):


(i) patents, including any registrations, continuations, continuations in part,
renewals, and any applications for any of the foregoing (collectively,
“Patents”);


(ii) registered and unregistered copyrights and copyright applications
(collectively, “Copyrights”);


(iii) registered and unregistered trademarks, service marks, trade names,
slogans, logos, designs and general intangibles of the like nature, together
with all registrations and applications therefor (collectively, “Trademarks”);


(iv) trade secrets, confidential or proprietary technical information, know-how,
designs, processes, research in progress, inventions and invention disclosures
(whether patentable or unpatentable) (collectively, “Know-How”);


(v) software (together with Patents, Copyrights, Trademarks, and Know-How,
“Intellectual Property”).
 
19

--------------------------------------------------------------------------------


(b) Set forth on Schedule 3.22(b) is a complete and accurate list of all
Patents, Trademarks, registered or material Copyrights and software owned by or
licensed by or to, Cougar. Schedule 3.22(b), including a complete and accurate
list of all Persons from which or to which Cougar licenses any material
Intellectual Property. 
 
(c) To its Knowledge, Cougar has exclusive rights to the Cougar Intellectual
Property (with the exception of any such rights retained by governmental
organizations and licensors), free and clear of all liens and encumbrances and
free of all licenses except those set forth in Schedule 3.22(c) and licenses
relating to off-the-shelf software having a per-application acquisition price of
less than $5,000. No Copyright registration, Trademark registration, or Patent
set forth in Schedule 3.22(b) has lapsed, expired or been abandoned or
cancelled, or is subject to any pending or, to Cougar’s Knowledge, threatened
opposition or cancellation proceeding in any country.
 
(d) Except as set forth in Schedule 3.22(d), to Cougar’s Knowledge (1) neither
the conduct of Cougar’s business nor the manufacture, marketing, licensing,
sale, distribution or use of its products or services infringes upon the
proprietary rights of any Person, and (2) there are no infringements of the
Cougar Intellectual Property by any Person. Except as set forth in Schedule
3.22(a) and Schedule 3.22(c), there are no claims pending or, to Cougar’s
Knowledge, threatened (1) alleging that Cougar’s business as currently conducted
infringes upon or constitutes an unauthorized use or violation of the
proprietary rights of any Person, or (2) alleging that the Cougar Intellectual
Property is being infringed by any Person, or (3) challenging the ownership,
validity or enforceability of the Cougar Intellectual Property.


(e) Cougar has not entered into any consent agreement, indemnification
agreement, forbearance to sue, settlement agreement or cross-licensing
arrangement with any Person relating to the Cougar Intellectual Property other
than as part of the license agreements listed in Schedule 3.22(b) or set forth
in Schedule 3.22(c).
 
(f) Except as set forth in Schedule 3.22(f), Cougar is not, nor will it be as a
result of the execution and delivery of this Agreement or the performance of its
obligations under this Agreement, in breach of any license, sublicense or other
contract relating to the Cougar Intellectual Property that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect on
Cougar or the Surviving Company.
 
3.23 Tax-Free Reorganization. Neither Cougar nor, to Cougar’s Knowledge, any of
its Affiliates has through the date of this Agreement taken or agreed to take
any action that would prevent the Merger from qualifying as a reorganization
under Section 368(a) of the Code.
 
3.24 Vote Required. The Requisite Cougar Stockholder Vote is the only vote of
the holders of any class or series of Cougar capital stock necessary to approve
the Merger.
 
3.25 Full Disclosure. The representations and warranties of Cougar contained in
this Agreement (and in any schedule, exhibit, certificate or other instrument to
be delivered under this Agreement) are true and correct in all material
respects, and such representations and warranties do not omit any material fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading. There is no fact of
which Cougar has Knowledge that has not been disclosed to SRKP pursuant to this
Agreement, including the schedules hereto, all taken together as a whole, which
has had or could reasonably be expected to have a Material Adverse Effect on
Cougar or the Surviving Company or materially adversely affect the ability of
Cougar to consummate in a timely manner the transactions contemplated hereby.


20

--------------------------------------------------------------------------------


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SRKP AND MERGERCO


SRKP and MergerCo hereby represent and warrant to Cougar as follows:
 
4.1 Organization and Qualification. SRKP and MergerCo each are, and on the
Effective Date will be, corporations duly organized, validly existing and in
good standing under the laws of the State of Delaware, and each has, and on the
Effective Date will have, the requisite corporate power to carry on their
respective businesses as now conducted. The copies of the Certificate of
Incorporation and Bylaws of SRKP and MergerCo that have been made available to
Cougar on or prior to the date of this Agreement are correct and complete copies
of such documents as in effect as of the date hereof, and shall be in effect on
the Effective Date. SRKP and MergerCo are, and on the Effective Date each will
be, licensed or qualified to do business in every jurisdiction which the nature
of their respective businesses or their respective ownership of properties
require each to be licensed or qualified, except where the failure to be so
licensed or qualified would not have a Material Adverse Effect on SRKP or
MergerCo, respectively.
 
4.2 Authority Relative to this Agreement; Non-Contravention. Each of SRKP and
MergerCo has the requisite corporate power and authority to enter into this
Agreement, and to carry out its obligations hereunder. The execution and
delivery of this Agreement by SRKP and MergerCo, and the consummation by SRKP
and MergerCo of the transactions contemplated hereby have been duly authorized
by the Boards of Directors of SRKP and MergerCo. No further corporate
proceedings on the part of SRKP or MergerCo are necessary to authorize the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby or will otherwise be sought by SRKP. This
Agreement has been duly executed and delivered by SRKP and MergerCo and,
assuming it is a valid and binding obligation of Cougar, constitutes a valid and
binding obligation of SRKP and MergerCo enforceable in accordance with its terms
except as enforcement may be limited by general principles of equity whether
applied in a court of law or a court of equity and by bankruptcy, insolvency and
similar laws affecting creditors’ rights and remedies generally. Except for (x)
approvals under applicable Blue Sky laws and the filing of Form D with the
Securities and Exchange Commission and (y) the filing of the Certificate of
Merger with the Delaware Secretary of State, no authorization, consent or
approval of, or filing with, any public body, court or authority is necessary on
the part of SRKP or MergerCo for the consummation by SRKP or MergerCo of the
transactions contemplated by this Agreement, except for such authorizations,
consents, approvals and filings as to which the failure to obtain or make the
same would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect on SRKP or MergerCo, or adversely affect the consummation of the
transactions contemplated hereby.
 
4.3 No Conflicts. Neither SRKP nor MergerCo is subject to, or obligated under,
any provision of (a) their respective Certificates of Incorporation or Bylaws,
(b) any agreement, arrangement or understanding, (c) any license, franchise or
permit, nor (d) subject to obtaining the approvals referred to in the next
sentence, any law, regulation, order, judgment or decree, which would conflict
with, be breached or violated, or in respect of which a right of termination or
acceleration or any security interest, charge or encumbrance on any of their
respective assets would be created, by the execution, delivery or performance of
this Agreement or the consummation of the transactions contemplated hereby,
other than any such conflicts, breaches, violations, rights of termination or
acceleration or security interests, charges or encumbrances which, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect on
SRKP or MergerCo.
 
21

--------------------------------------------------------------------------------


4.4 Capitalization.
 
(a) As of the date hereof, SRKP is, and on the Effective Date will be,
authorized to issue 100,000,000 shares of common stock, par value $.0001 per
share, and 10,000,000 shares of preferred stock, par value $.0001 per share, of
which 2,700,000 shares of common stock and no shares of preferred stock are
currently issued and outstanding. The issued and outstanding shares of capital
stock of SRKP are, and on the Effective Date will be, duly authorized, validly
issued, fully paid and nonassessable and not issued in violation of any
preemptive rights and, to SRKP’s Knowledge, free from any restrictions on
transfer (other than restrictions under the Securities Act or state securities
laws) or any option, lien, pledge, security interest, encumbrance or charge of
any kind. SRKP has, and on the Effective Date will have, no other equity
securities or securities containing any equity features authorized, issued or
outstanding. There are no agreements or other rights or arrangements existing
which provide for the sale or issuance of capital stock by SRKP and there are no
rights, subscriptions, warrants, options, conversion rights or agreements of any
kind outstanding to purchase or otherwise acquire from SRKP any shares of
capital stock or other securities of SRKP of any kind, and there will not be any
such agreements prior to or on the Effective Date. There are, and on the
Effective Date there will be, no agreements or other obligations (contingent or
otherwise) which may require SRKP to repurchase or otherwise acquire any shares
of its capital stock other than the Redemption Agreement. 
 
(b) SRKP is not a party to, and, to SRKP’s Knowledge, there do not exist, any
voting trusts, proxies, or other contracts with respect to the voting of shares
of capital stock of SRKP.
 
(c) The authorized capital of MergerCo consists of 1,000 shares of common stock,
par value $.0001 per share, all of which are, and on the Effective Date will be,
issued and outstanding and held of record by SRKP. The issued and outstanding
shares of capital stock of MergerCo are, and on the Effective Date will be, duly
authorized, validly issued, fully paid and nonassessable and have not been
issued in violation of any preemptive rights, and, to SRKP’s Knowledge, free
from any restrictions on transfer (other than restrictions under the Securities
Act or state securities laws) or any option, lien, pledge, security interest,
encumbrance or charge of any kind. There are no rights, subscriptions, warrants,
options, conversion rights or agreements of any kind outstanding to purchase or
otherwise acquire from MergerCo any shares of capital stock or other securities
of MergerCo of any kind, and there will not be any such agreements prior to or
on the Effective Date. There are, and on the Effective Date there will be, no
agreements or other obligations (contingent or otherwise) which may require
MergerCo to repurchase or otherwise acquire any shares of its capital stock.
 
22

--------------------------------------------------------------------------------


4.5 Exchange Act Reports. Prior to the date of this Agreement, SRKP has made
available to Cougar complete and accurate copies of (a) SRKP’s Registration
Statement on Form 10-SB/A as filed with the SEC on August 29, 2005 (the “SRKP
10-SB”) and (b) SRKP’s Quarterly Report on Form 10-QSB for the quarter ended
September 30, 2005, as filed with the SEC (the “SRKP 10-QSB Report” and together
with the SRKP 10-SB, the “SRKP SEC Filings”). As of their respective dates or as
subsequently amended prior to the date hereof, each of the SRKP SEC Filings (i)
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (ii) complied as to form in all material respects with the
applicable rules and regulations of the SEC. Since its inception on May 24,
2005, SRKP has timely filed all reports that it was required to file with the
SEC pursuant to Section 13(a), 14(a), 14(c) and 15(d) of the Exchange Act. The
financial statements (including footnotes thereto) included in or incorporated
by reference into the SRKP 10-SB and the SRKP 10-QSB Report were prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as otherwise noted therein) and fairly present, in all material
respects, the financial condition of SRKP as of the dates thereof and results of
operations for the periods referred to therein.
 
4.6 Litigation. There are no actions, suits, proceedings, orders or
investigations pending or, to the Knowledge of SRKP, threatened against SRKP,
MergerCo, or SRKP’s officers, directors, employees or Affiliates, individually
or in the aggregate, at law or in equity, or before or by any federal, state or
other governmental department, court, commission, board, bureau, agency or
instrumentality, domestic or foreign, and to the Knowledge of SRKP, there is no
reasonable basis for any proceeding, claim, action or governmental investigation
directly or indirectly involving SRKP, MergerCo, or SRKP’s officers, directors,
employees or affiliates, individually or in the aggregate. Neither SRKP nor
MergerCo are a party to any order, judgment or decree issued by any federal,
state or other governmental department, court, commission, board, bureau, agency
or instrumentality, domestic or foreign.
 
4.7 Subsidiaries. MergerCo is SRKP’s only subsidiary, direct or indirect.
 
4.8 No Brokers or Finders. None of SRKP or any of its officers, directors,
employees or Affiliates has employed any broker, finder, investment banker or
investment advisor or Person performing a similar function, or incurred any
liability for brokerage commissions, finders’ fees, investment advisory fees or
similar compensation in connection with the transactions contemplated by this
Agreement.
 
4.9 Tax Matters.
 
(a) (i) SRKP has timely filed (or has had timely filed on its behalf) all
returns, declarations, reports, estimates, information returns, and statements,
including any schedules and amendments to such documents (“SRKP Returns”),
required to be filed or sent by it in respect of any Taxes or required to be
filed or sent by it by any taxing authority having jurisdiction; (ii) all such
SRKP Returns are complete and accurate in all material respects; (iii) SRKP has
timely and properly paid (or has had paid on its behalf) all Taxes required to
be paid by it; (iv) SRKP has established on the SRKP Latest Balance Sheet, in
accordance with GAAP, reserves that are adequate for the payment of any Taxes
not yet paid; (v) SRKP has complied with all applicable laws, rules, and
regulations relating to the collection or withholding of Taxes from third
parties (including without limitation employees) and the payment thereof
(including, without limitation, withholding of Taxes under Sections 1441 and
1442 of the Code, or similar provisions under any foreign laws).


23

--------------------------------------------------------------------------------


(b) To SRKP’s Knowledge, there are no liens for Taxes upon any assets of SRKP,
except liens for Taxes not yet due.


(c) No deficiency for any Taxes has been asserted, assessed or, to SRKP’s
Knowledge, proposed against SRKP that has not been resolved and paid in full or
is not being contested in good faith. No waiver, extension or comparable consent
given by SRKP regarding the application of the statute of limitations with
respect to any Taxes or Returns is outstanding, nor is any request for any such
waiver or consent pending. There has been no Tax audit or other administrative
proceeding or court proceeding with regard to any Taxes or SRKP Returns, nor is
any such Tax audit or other proceeding pending, nor has there been any notice to
SRKP by any Taxing authority regarding any such Tax audit or other proceeding,
or, to the Knowledge of SRKP, is any such Tax audit or other proceeding
threatened with regard to any Taxes or SRKP Returns. SRKP does not expect the
assessment of any additional Taxes of SRKP for any period prior to the date
hereof and has no Knowledge of any unresolved questions, claims or disputes
concerning the liability for Taxes of SRKP which would exceed the estimated
reserves established on its books and records.


(d) SRKP is not a party to any agreement, contract or arrangement that would
result, separately or in the aggregate, in the payment of any “excess parachute
payments” within the meaning of Section 280G of the Code and the consummation of
the transactions contemplated by this Agreement will not be a factor causing
payments to be made by SRKP not to be deductible (in whole or in part) under
Section 280G of the Code. SRKP is not liable for Taxes of any other Person, and
is not currently under any contractual obligation to indemnify any Person with
respect to Taxes, or a party to any tax sharing agreement or any other agreement
providing for payments by SRKP with respect to Taxes. SRKP is not a party to any
joint venture, partnership or other arrangement or contract which could be
treated as a partnership for federal income tax purposes. SRKP has not agreed
and is not required, as a result of a change in method of accounting or
otherwise, to include any adjustment under Section 481 of the Code (or any
corresponding provision of state, local or foreign law) in taxable income. SRKP
has no property, sales or payroll in any state creating a tax nexus. However,
any corporate activities taking place currently take place in Florida, and
therefore SRKP believes it should file an SRKP Return in Florida. No claim has
ever been made by a taxing authority in a jurisdiction where SRKP does not
currently file SRKP Returns that SRKP is or may be subject to taxation by that
jurisdiction. There are no advance rulings in respect of any Tax pending or
issued by any Taxing authority with respect to any Taxes of SRKP. SRKP has not
entered into any gain recognition agreements under Section 367 of the Code and
the regulations promulgated thereunder. SRKP is not liable with respect to any
indebtedness the interest of which is not deductible for applicable federal,
foreign, state or local income tax purposes.


24

--------------------------------------------------------------------------------


(e) SRKP has been neither a “distributing corporation” nor a “controlled
corporation” (within the meaning of Section 355 of the Code) in a distribution
of stock qualifying for tax-free treatment under Section 355 of the Code.


(f) SRKP has not requested any extension of time within which to file any SRKP
Return, which return has not since been filed.
 
4.10 Contracts and Commitments. Except as contemplated herein, SRKP is not a
party to any contract, agreement, arrangement or other understanding, whether
written or oral, which are currently in effect, and which relate to SRKP or its
business.
 
4.11 Affiliate Transactions. No officer, director or employee of SRKP, or any
member of the immediate family of any such officer, director or employee, or any
entity in which any of such persons owns any beneficial interest (other than any
publicly-held corporation whose stock is traded on a national securities
exchange, the Nasdaq National or Small Cap Markets, or in an over-the-counter
market and less than one percent of the stock of which is beneficially owned by
any of such persons) (collectively “SRKP Insiders”), has any agreement with SRKP
or any interest in any property, real, personal or mixed, tangible or
intangible, used in or pertaining to the business of SRKP (other than ownership
of capital stock of SRKP Subsidiaries). SRKP is not indebted to any SRKP Insider
(except for reimbursement of ordinary business expenses) and no SRKP Insider is
indebted to SRKP) except for cash advances for ordinary business expenses). No
SRKP Insider has any direct or indirect interest in any competitor, supplier or
customer of SRKP or in any person, firm or entity from whom or to whom SRKP
leases any property, or in any other person, firm or entity with whom SRKP
transacts business of any nature. For purposes of this Section 4.11, the members
of the immediate family of an officer, director or employee shall consist of the
spouse, parents, children or siblings of such officer, director or employee.
 
4.12 Compliance with Laws; Permits. 


(a) Except for any noncompliance that would not reasonably be expected to have a
Material Adverse Effect on SRKP, SRKP and its officers, directors, agents and
employees have complied with all applicable laws, regulations and other
requirements, including, but not limited to, federal, state, local and foreign
laws, ordinances, rules, regulations and other requirements pertaining to equal
employment opportunity, employee retirement, affirmative action and other hiring
practices, occupational safety and health, workers’ compensation, unemployment
and building and zoning codes, and no claims have been filed against SRKP, and
SRKP has not received any notice, alleging a violation of any such laws,
regulations or other requirements. SRKP is not relying on any exemption from or
deferral of any such applicable law, regulation or other requirement that would
not be available to Cougar after it acquires SRKP’s properties, assets and
business.
 
(b) SRKP has no licenses, permits and certificates from federal, state, local
and foreign authorities (including, without limitation, federal and state
agencies regulating occupational health and safety), and none are necessary and
material to its operations and business.
 
25

--------------------------------------------------------------------------------


4.13 Validity of the SRKP Common Stock. The shares of SRKP Common Stock and SRKP
Preferred Stock to be issued to holders of Cougar Common Stock or Cougar
Preferred Stock, respectively, pursuant to this Agreement will be, when issued,
duly authorized, validly issued, fully paid and nonassessable.
 
4.14 Books and Records. The books of account, minute books, stock record books,
and other records of SRKP, complete copies of which have been made available to
Cougar, have been properly kept and contain no inaccuracies except for
inaccuracies that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on SRKP. At the Closing, all of
SRKP’s records will be in the possession of SRKP.
 
4.15 Real Property. SRKP does not own or lease any real property.
 
4.16 Insurance. SRKP does not own or maintain any insurance policies.
 
4.17 No Undisclosed Liabilities. Except as reflected in the unaudited
consolidated balance sheet of SRKP at September 30, 2005 included in SRKP’s
Quarterly Report on Form 10-QSB for such period (the “SRKP Latest Balance
Sheet”), SRKP has no liabilities (whether accrued, absolute, contingent,
unliquidated or otherwise except liabilities which have arisen after the date of
the SRKP Latest Balance Sheet in the ordinary course of business (none of which
is a material uninsured liability).
 
4.18 Environmental Matters. None of the operations of SRKP involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state, local or foreign
equivalent.
 
4.19 Absence of Certain Developments. Except as disclosed in the SRKP SEC
Filings or as otherwise contemplated by this Agreement, since September 30,
2005, SRKP has conducted its business only in the ordinary course consistent
with past practice and there has not occurred or been entered into, as the case
may be: (i) any event having a Material Adverse Effect on SRKP, (ii) any event
that would reasonably be expected to prevent or materially delay the performance
of SRKP’s obligations pursuant to this Agreement, (iii) any material change by
SRKP in its accounting methods, principles or practices, (iv) any declaration,
setting aside or payment of any dividend or distribution in respect of the
shares of capital stock of SRKP or any redemption, purchase or other acquisition
of any of SRKP’s securities, (v) any increase in the compensation or benefits or
establishment of any bonus, insurance, severance, deferred compensation,
pension, retirement, profit sharing, stock option (including, without
limitation, the granting of stock options, stock appreciation rights,
performance awards or restricted stock awards), stock purchase or other employee
benefit plan of SRKP, or any other increase in the compensation payable or to
become payable to any employees, officers, consultants or directors of SRKP,
(vi) any issuance, grants or sale of any stock, options, warrants, notes, bonds
or other securities, or entry into any agreement with respect thereto by SRKP,
(vii) any amendment to the Certificate of Incorporation or Bylaws of SRKP,
(viii) other than in the ordinary course of business consistent with past
practice, any (w) capital expenditures by SRKP, (x) purchase, sale, assignment
or transfer of any material assets by SRKP, (y) mortgage, pledge or existence of
any lien, encumbrance or charge on any material assets or properties, tangible
or intangible of SRKP, except for liens for taxes not yet due and such other
liens, encumbrances or charges which do not, individually or in the aggregate,
have a Material Adverse Effect on SRKP, or (z) cancellation, compromise, release
or waiver by SRKP of any rights of material value or any material debts or
claims, (ix) any incurrence by SRKP of any material liability (absolute or
contingent), except for current liabilities and obligations incurred in the
ordinary course of business consistent with past practice, (x) damage,
destruction or similar loss, whether or not covered by insurance, materially
affecting the business or properties of SRKP, (xi) entry by SRKP into any
agreement, contract, lease or license other than in the ordinary course of
business consistent with past practice, (xii) any acceleration, termination,
modification or cancellation of any agreement, contract, lease or license to
which SRKP is a party or by which any of them is bound, (xiii) entry by SRKP
into any loan or other transaction with any officers, directors or employees of
SRKP, (xiv) any charitable or other capital contribution by SRKP or pledge
therefore, (xv) entry by SRKP into any transaction of a material nature other
than in the ordinary course of business consistent with past practice, or (xvi)
any negotiation or agreement by SRKP to do any of the things described in the
preceding clauses (i) through (xv).
 
26

--------------------------------------------------------------------------------


4.20 Employee Benefit Plans. 


(a) SRKP does not have any (i) “employee benefit plans,” within the meaning of
Section 3(3) of ERISA, (ii) bonus, stock option, stock purchase, stock
appreciation right, incentive, deferred compensation, supplemental retirement,
severance, and fringe benefit plans, programs, policies or arrangements, or
(iii) employment or consulting agreements, for the benefit of, or relating to,
any current or former employee (or any beneficiary thereof) of SRKP, in the case
of a plan described in (i) or (ii) above, that is currently maintained by SRKP
or with respect to which SRKP has an obligation to contribute, and in the case
of an agreement described in (iii) above, that is currently in effect.
 
(b) No director, officer, or employee of SRKP will become entitled to
retirement, severance or similar benefits or to enhanced or accelerated benefits
(including any acceleration of vesting or lapsing of restrictions with respect
to equity-based awards) solely as a result of consummation of the transactions
contemplated by this Agreement.
 
4.21 Employees. Except as disclosed in the SRKP SEC Filings, SRKP has no
employees.
 
4.22 Proprietary Information and Inventions. No current SRKP employee,
consultant, and advisory board member is party to either a non-disclosure
agreement or an alternative employment agreement with SRKP containing comparable
non-disclosure provisions.
 
4.23 Intellectual Property. 
 
(a) SRKP does not own or license the right to use any (i) Patents, (ii)
Copyrights, (iii) Trademarks, (iv) Know-How, or (v) software (collectively, the
“SRKP Intellectual Property”).
 
(b) To SRKP’s Knowledge, SRKP is not infringing upon the proprietary rights of
any Person. There are no claims pending or, to SRKP’s Knowledge, threatened
alleging that SRKP is currently infringing upon or using in an unauthorized
manner or violating the proprietary rights of any Person.
 
27

--------------------------------------------------------------------------------


(c) SRKP is not, nor will it be as a result of the execution and delivery of
this Agreement or the performance of its obligations under this Agreement, in
breach of any license, sublicense or other Contract relating to Intellectual
Property that would reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect on SRKP.
 
4.24 Tax Free Reorganization. Neither SRKP nor, to SRKP’s Knowledge, any of its
Affiliates has through the date of this Agreement taken or agreed to take any
action that would prevent the Merger from qualifying as a reorganization under
Section 368(a) of the Code.
 
4.25 Financial Statements. The financial statements of SRKP included in the SRKP
SEC Filings have been prepared in accordance with GAAP consistently applied with
past practice (except in each case as described in the notes thereto) and on
that basis present fairly, in all material respects, the financial position and
the results of operations, changes in stockholders’ equity, and cash flows of
SRKP as of the dates of and for the periods referred to in such financial
statements.
 
4.26 Full Disclosure. The representations and warranties of SRKP and MergerCo
contained in this Agreement (and in any schedule, exhibit, certificate or other
instrument to be delivered under this Agreement) are true and correct in all
material respects, and such representations and warranties do not omit any
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not misleading. There is no fact
of which SRKP or MergerCo has Knowledge that has not been disclosed to Cougar
pursuant to this Agreement, including the schedules hereto, all taken together
as a whole, which has had or could reasonably be expected to have a Material
Adverse Effect on SRKP or MergerCo, or materially adversely affect the ability
of SRKP or MergerCo to consummate in a timely manner the transactions
contemplated hereby.


ARTICLE V
CONDUCT OF BUSINESS PENDING THE MERGER
 
5.1 Conduct of Business by SRKP and MergerCo. From the date of this Agreement to
the Effective Date, unless Cougar shall otherwise agree in writing or as
otherwise expressly contemplated or permitted by other provisions of this
Agreement, including but not limited to this Section 5.1, neither SRKP nor
MergerCo shall, directly or indirectly, (a) amend its Certificate of
Incorporation or Bylaws, (b) split, combine or reclassify any outstanding shares
of capital stock of SRKP, (c) declare, set aside, make or pay any dividend or
distribution in cash, stock, property or otherwise with respect to the capital
stock of SRKP, (d) default in its obligations under any material debt, contract
or commitment which default results in the acceleration of obligations due
thereunder, except for such defaults arising out of SRKP’s entry into this
Agreement for which consents, waivers or modifications are required to be
obtained, (e) conduct its business other than in the ordinary course on an
arms-length basis and in accordance in all material respects with all applicable
laws, rules and regulations and SRKP’s past custom and practice, (f) issue or
sell any additional shares of, or options, warrants, conversions, privileges or
rights of any kind to acquire any shares of, any of its capital stock, except in
connection with the exercise or conversion of SRKP securities outstanding on the
date of this Agreement or payment of stock dividends, (g) acquire (by merger,
exchange, consolidation, acquisition of stock or assets or otherwise) any
corporation, partnership, joint venture or other business organization or
division or material assets thereof or (h) make or change any material tax
elections, settle or compromise any material tax liability or file any amended
tax return.
 
28

--------------------------------------------------------------------------------


5.2 Conduct of Business by Cougar. From the date of this Agreement to the
Effective Date, unless SRKP shall otherwise agree in writing or except as set
forth in Schedule 5.2 or otherwise expressly contemplated or permitted by other
provisions of this Agreement, including but not limited to this Section 5.2,
Cougar shall not, directly or indirectly, (a) amend its Certificate of
Incorporation or Bylaws, (b) split, combine or reclassify any outstanding shares
of capital stock of Cougar, (c) declare, set aside, make or pay any dividend or
distribution in cash, stock, property or otherwise with respect to the capital
stock of Cougar, (d) default in its obligations under any material debt,
contract or commitment which default results in the acceleration of obligations
due thereunder, except for such defaults arising out of Cougar’s entry into this
Agreement for which consents, waivers or modifications are required to be
obtained, (e) conduct its business other than in the ordinary course on an
arms-length basis and in accordance in all material respects with all applicable
laws, rules and regulations and Cougar’s past custom and practice, (f) issue or
sell any additional shares of, or options, warrants, conversions, privileges or
rights of any kind to acquire any shares of, any of its capital stock, except in
connection with exercise or conversion of Cougar options or warrants outstanding
on the date of this Agreement or the issuance of options authorized under the
Stock Option Plan on the date of this Agreement, (g) acquire (by merger,
exchange, consolidation, acquisition of stock or assets or otherwise) any
corporation, partnership, joint venture or other business organization or
division or material assets thereof or (h) make or change any material tax
elections, settle or compromise any material tax liability or file any amended
tax return.


ARTICLE VI
ADDITIONAL COVENANTS AND AGREEMENTS
 
6.1 Governmental Filings. Subject to the terms and conditions herein provided,
each party will use all reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement. Each party will use all reasonable
efforts and will cooperate with the other party in the preparation and filing,
as soon as practicable, of all filings, applications or other documents required
under applicable laws, including, but not limited to, the Exchange Act, to
consummate the transactions contemplated by this Agreement. Prior to submitting
each filing, application, registration statement or other document with the
applicable regulatory authority, each party will, to the extent practicable,
provide the other party with an opportunity to review and comment on each such
application, registration statement or other document to the extent permitted by
applicable law. Each party will use all reasonable efforts and will cooperate
with the other party in taking any other actions necessary to obtain such
regulatory or other approvals and consents at the earliest practicable time,
including participating in any required hearings or proceedings.
 
6.2 Expenses. Except as otherwise provided in this Agreement, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.
 
29

--------------------------------------------------------------------------------


6.3 Due Diligence; Access to Information; Confidentiality.
 
(a) Between the date hereof and the Closing Date, Cougar and SRKP shall afford
to the other party and their authorized representatives the opportunity to
conduct and complete a due diligence investigation of the other party as
described herein. In light of the foregoing, each party shall permit the other
party full access on reasonable notice and at reasonable hours to its properties
and shall disclose and make available (together with the right to copy) to the
other party and its officers, employees, attorneys, accountants and other
representatives (hereinafter collectively referred to as “Representatives”), all
books, papers, and records relating to the assets, stock, properties,
operations, obligations and liabilities of such party and its subsidiaries,
including, without limitation, all books of account (including, without
limitation, the general ledger), tax records, minute books of directors’ and
stockholders’ meetings, organizational documents, bylaws, contracts and
agreements, filings with any regulatory authority, accountants’ work papers,
litigation files (including, without limitation, legal research memoranda),
attorney’s audit response letters, documents relating to assets and title
thereto (including, without limitation, abstracts, title insurance policies,
surveys, environmental reports, opinions of title and other information relating
to the real and personal property), plans affecting employees, securities
transfer records and stockholder lists, and any books, papers and records
(collectively referred to herein as “Evaluation Material”) relating to other
assets or business activities in which such party may have a reasonable
interest, and otherwise provide such assistance as is reasonably requested in
order that each party may have a full opportunity to make such investigation and
evaluation as it shall reasonably desire to make of the business and affairs of
the other party; provided, however, that the foregoing rights granted to each
party shall, whether or not and regardless of the extent to which the same are
exercised, in no way affect the nature or scope of the representations,
warranties and covenants of the respective party set forth herein. In addition,
each party and its Representatives shall cooperate fully (including providing
introductions, where necessary) with such other party to enable the party to
contact third parties, including customers, prospective customers, specified
agencies or others as the party deems reasonably necessary to complete its due
diligence; provided that such party agrees not to initiate such contacts without
the prior approval of the other party, which approval will not be unreasonably
withheld.


(b) Cougar and SRKP agree that each such party will not use the Evaluation
Material for any purpose other than in connection with the Merger and the
transactions contemplated hereunder. Each agrees not to disclose or allow
disclosure to others of any Evaluation Material, except to such party’s
Affiliates or Representatives, in each case, to the extent necessary to permit
such Affiliate or Representative to assist such party in connection with the
Merger and the transactions contemplated hereunder. Each agrees that it will,
within ten (10) days of the other party’s request, re-deliver to such party all
copies of that party’s Evaluation Material in its possession or that of its
Affiliates or Representatives if the Merger does not close as contemplated
herein.


(c)  In the event any party or anyone to whom Evaluation Material has been
transmitted in accordance with the terms herein is requested in connection with
any proceeding to disclose any Evaluation Material, or a party has determined
that it is required under applicable law or regulation to disclose Evaluation
Material, such party will give the other party prompt notice of such request or
determination so that the other party may seek an appropriate protective order
or other remedy or waive compliance with this Agreement, and such party will
cooperate with the other party to obtain such protective order. In the event
such protective order is not obtained, the other party waives compliance with
the relevant provisions of this Section, such party (or such person to whom such
request is directed) will furnish only that portion of the Evaluation Material
which is required to be disclosed. The parties acknowledge that, upon execution
and delivery, this Agreement (but not the exhibits and schedules thereto) will
be filed by SRKP with the Securities and Exchange Commission under cover of Form
8-K.
 
30

--------------------------------------------------------------------------------


(d) Notwithstanding any of the foregoing, if prior to Closing, for any reason,
the transactions contemplated by this Agreement are not consummated, neither
SRKP nor Cougar nor any of their Representatives shall disclose to third parties
or otherwise use any Evaluation Material or other confidential information
received from the other party in the course of investigating, negotiating, and
performing the transactions contemplated by this Agreement; provided, however,
that nothing shall be deemed to be confidential information which:



 
(i)
is or becomes generally available to the public other than as a result of a
disclosure by such party, its affiliates or Representatives;




 
(ii)
was available to such party on a non-confidential basis prior to its disclosure;




 
(iii)
becomes available to such party on a non-confidential basis from a source other
than the other party or its agents, advisors or Representatives;




 
(iv)
developed by such party independently of any disclosure by the other party; or




 
(v)
is disclosed in compliance with Section 6.3(c).



Nothing in this Section 6.3 shall prohibit the disclosure of information
required to be made under federal or state securities laws. If any disclosure is
so required, the party making such disclosure shall consult with the other party
prior to making such disclosure, and the parties shall use all reasonable
efforts, acting in good faith, to agree upon a text for such disclosure which is
satisfactory to both parties.


(e) SRKP and Cougar each agree that money damages would not be sufficient to
remedy any breach by the other party of this Section, and that, in addition to
all other remedies, each party against which a breach of this Section has been
committed shall be entitled to specific performance and injunctive or other
equitable relief as a remedy of such breach.
 
6.4 Tax Treatment. It is intended by the parties hereto that the Merger shall
constitute a reorganization within the meaning of Section 368(a) of the Code.
Each of the parties hereto adopts this Agreement as a “plan of reorganization”
within the meaning of Treasury Regulation § 1.368-2(g) and 1.368-3(a). Both
prior to and after the Closing, each party’s books and records shall be
maintained, and all federal, state and local income tax returns and schedules
thereto shall be filed in a manner consistent with the Merger being qualified as
a reverse triangular merger under Section 368(a)(2)(E) of the Code (and
comparable provisions of any applicable state or local laws); except to the
extent the Merger is determined in a final administrative or judicial decision
not to qualify as a reorganization within the meaning of Code Section 368(a).
 
31

--------------------------------------------------------------------------------


6.5 Press Releases. Cougar and SRKP shall agree with each other as to the form
and substance of any press release or public announcement related to this
Agreement or the transactions contemplated hereby; provided, however, that
nothing contained herein shall prohibit either party, following notification to
the other party, from making any disclosure which is required by law or
regulation. If any such press release or public announcement is so required, the
party making such disclosure shall consult with the other party prior to making
such disclosure, and the parties shall use all reasonable efforts, acting in
good faith, to agree upon a text for such disclosure which is satisfactory to
both parties.
 
6.6 Securities Reports. SRKP shall timely file with the SEC all reports and
other documents required to be filed under the Securities Act or Exchange Act.
All such reports and documents (i) shall not, as of the date of such filing,
contain any untrue statement of material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and (ii)
shall comply as to form, in all material respects, with the applicable rules and
regulations of the SEC. SRKP agrees to provide to Cougar copies of all reports
and other documents filed under the Securities Act or Exchange Act with the SEC
by it between the date hereof and the Effective Date within two (2) days after
the date such reports or other documents are filed with the SEC.
 
6.7 Private Placement. Each of Cougar and SRKP shall take all necessary action
on its part such that the issuance of the Merger Consideration to Cougar
stockholders constitutes a valid “private placement” under the Securities Act.
Without limiting the generality of the foregoing, Cougar shall (1) provide each
Cougar stockholder with a stockholder qualification questionnaire in the form
reasonably acceptable to both SRKP and Cougar (a “Stockholder Questionnaire”)
and (2) use its best efforts to cause each Cougar stockholder to truthfully
attest that (i) such stockholder is acquiring the Merger Consideration for his,
her or its sole account, for investment and not with a view to the resale or
distribution thereof and (ii) that stockholder either (A) is an “accredited
investor” as defined in Regulation D of the Securities Act, (B) has such
knowledge and experience in financial and business matters that the stockholder
is capable of evaluating the merits and risks of receiving the Merger
Consideration, or (C) has appointed an appropriate person reasonably acceptable
to both SRKP and Cougar to act as the stockholder’s purchaser representative in
connection with evaluating the merits and risks of receiving the Merger
Consideration.
 
6.8 Cougar Stockholders’ Meeting; Materials to Stockholders.


(a) Cougar shall, in accordance with Section 251 of the DGCL and its certificate
of incorporation and by-laws, duly call, give notice of, convene and hold a
special meeting of Cougar Stockholders (the “Cougar Stockholder Meeting”) as
promptly as practicable after the date hereof for the purpose of considering and
taking action upon this Agreement and the Merger. Alternatively, Cougar shall
use its best efforts to obtain, in lieu of holding the Cougar Stockholder
Meeting, the written consent of the number of Cougar stockholders necessary
under its Certificate of Incorporation, Bylaws and the DGCL to approve this
Agreement and the Merger.


32

--------------------------------------------------------------------------------


(b) Cougar shall as promptly as practicable following the date of this Agreement
prepare and mail to Cougar stockholders all information as may required to
comply with the DGCL, the Securities Act and the Exchange Act.
 
6.9 No Solicitation.
 
(a) Unless and until this Agreement shall have been terminated pursuant to
Section 8.1, neither SRKP nor its officers, directors or agents shall, directly
or indirectly, encourage, solicit or initiate discussions or negotiations with,
or engage in negotiations or discussions with, or provide non-public information
to, any Person or group of Persons concerning any merger, sale of capital stock,
sale of substantial assets or other business combination; provided, however,
that SRKP may engage in such discussion and provide such non-public information
(subject to obtaining confidentiality agreements) in response to an unsolicited
proposal from an unrelated party if the Board of Directors of SRKP determines,
in good faith, after consultation with counsel, that the failure to engage in
such discussions and provide such non-public information (subject to obtaining
confidentiality agreements) may constitute a breach of the fiduciary or legal
obligations of the Board of Directors of SRKP. SRKP will promptly advise Cougar
if it receives a proposal or inquiry with respect to the matters described
above.
 
(b) Unless and until this Agreement shall have been terminated pursuant to
Section 8.1, neither Cougar nor its officers, directors or agents shall,
directly or indirectly, encourage, solicit or initiate discussions or
negotiations with, or engage in negotiations or discussions with, or provide
non-public information to, any Person or group of Persons concerning any merger,
sale of capital stock, sale of substantial assets or other business combination;
provided, however, that Cougar may engage in such discussion in response to any
unsolicited proposal from an unrelated party if the Board of Directors of Cougar
determines, in good faith, after consultation with counsel, that the failure to
engage in such discussions and provide such non-public information (subject to
obtaining confidentiality agreements) may constitute a breach of the fiduciary
or legal obligations of the Board of Directors of Cougar. Cougar will promptly
advise SRKP if it receives a proposal or inquiry with respect to the matters
described above.
 
6.10 Failure to Fulfill Conditions. In the event that either of the parties
hereto determines that a condition to its respective obligations to consummate
the transactions contemplated hereby cannot be fulfilled on or prior to the
termination of this Agreement, it will promptly notify the other party.
 
6.11 Notification of Certain Matters. On or prior to the Effective Date, each
party shall give prompt notice to the other party of (i) the occurrence or
failure to occur of any event or the discovery of any information, which
occurrence, failure or discovery would be likely to cause any representation or
warranty on its part contained in this Agreement to be untrue, inaccurate or
incomplete after the date hereof in any material respect or, in the case of any
representation or warranty given as of a specific date, would be likely to cause
any such representation or warranty on its part contained in this Agreement to
be untrue, inaccurate or incomplete in any material respect as of such specific
date, and (ii) any material failure of such party to comply with or satisfy any
covenant or agreement to be complied with or satisfied by it hereunder.
 
33

--------------------------------------------------------------------------------


6.12 Redemption of SRKP Shares and Indemnity Agreement. Prior to the execution
of this Agreement, SRKP and each person holding shares of SRKP Common Stock on
the date hereof (the “SRKP Stockholders”) shall have entered into an agreement
in substantially the form attached hereto as Exhibit B  (the “Redemption
Agreement”) pursuant to which SRKP will redeem all shares of SRKP Common Stock
held by the SRKP Stockholders in exchange for aggregate consideration of
$200,000, less SRKP Professional Fees. The redemption of such shares shall
become effective concurrently with the Effective Time. Other than the shares of
SRKP Common Stock and SRKP Preferred Stock comprising the Merger Consideration,
upon the consummation of such redemption, there will be no other shares of SRKP
Common Stock or SRKP Preferred Stock outstanding. In addition, upon the Closing
Date, SRKP and Cougar shall agree to indemnify the current officers and
directors of SRKP pursuant to an agreement in the form attached hereto as
Exhibit F (the “Indemnity Agreement”), pursuant to which SRKP and Cougar shall
indemnify such individuals for any actions relating to the approval of and
entering into this Agreement and the Merger absent bad faith or intentional
misconduct.


ARTICLE VII
CONDITIONS
 
7.1 Conditions to Obligations of Each Party. The respective obligations of each
party to effect the transactions contemplated hereby are subject to the
fulfillment or waiver at or prior to the Effective Date of the following
conditions:


(a) No Prohibitive Change of Law. There shall have been no law, statute, rule or
regulation, domestic or foreign, enacted or promulgated which would prohibit or
make illegal the consummation of the transactions contemplated hereby.
 
(b) Stockholder Approvals. This Agreement and the Merger shall have been
approved by the Requisite Cougar Stockholder Vote. 


(c) Section 14(f) Compliance. Ten days shall have elapsed since an information
statement containing the information required by Section 14(f) of the Exchange
Act and Rule 14f-1 promulgated thereunder has been filed with the SEC and
transmitted to the stockholders of SRKP in accordance with said Rule 14f-1.


(d) Tax Opinion. Maslon Edelman Borman & Brand, LLP, counsel to Cougar, shall
have issued an opinion, which opinion may be based on customary reliance and
subject to customary qualifications, to the effect that for federal income tax
purposes: (i) the Merger will qualify as a reorganization under Section 368 of
the Code; and (ii) Cougar, SRKP and MergerCo will each be a party to the
reorganization within the meaning of Section 368(b) of the Code.
 
(e) Adverse Proceedings. There shall not be threatened, instituted or pending
any action or proceeding before any court or governmental authority or agency
(i) challenging or seeking to make illegal, or to delay or otherwise directly or
indirectly restrain or prohibit, the consummation of the transactions
contemplated hereby or seeking to obtain material damages in connection with
such transactions, (ii) seeking to prohibit direct or indirect ownership or
operation by SRKP or MergerCo of all or a material portion of the business or
assets of Cougar, or to compel SRKP or MergerCo or Cougar to dispose of or to
hold separately all or a material portion of the business or assets of SRKP or
MergerCo or of Cougar, as a result of the transactions contemplated hereby;
(iii) seeking to invalidate or render unenforceable any material provision of
this Agreement or any of the other agreements attached as exhibits hereto or
contemplated hereby, or (iv) otherwise relating to and materially adversely
affecting the transactions contemplated hereby. 


34

--------------------------------------------------------------------------------


(f) Governmental Action. There shall not be any action taken, or any statute,
rule, regulation, judgment, order or injunction proposed, enacted, entered,
enforced, promulgated, issued or deemed applicable to the transactions
contemplated hereby, by any federal, state or other court, government or
governmental authority or agency, that would reasonably be expected to result,
directly or indirectly, in any of the consequences referred to in Section
7.1(e).


(g) Market Condition. There shall not have occurred any general suspension of
trading on the New York Stock Exchange, the Nasdaq Stock Markets, or any general
bank moratorium or closing or any war, national emergency or other event
affecting the economy or securities trading markets in any of the foregoing
cases generally that would make completion of the Merger impossible.
 
7.2 Additional Conditions to Obligation of SRKP and MergerCo. The obligation of
SRKP and MergerCo to consummate the transactions contemplated hereby in
accordance with the terms of this Agreement is also subject to the fulfillment
or waiver of the following conditions:
 
(a) Representations and Compliance. The representations of Cougar contained in
this Agreement were accurate as of the date of this Agreement and are accurate
as of the Closing Date, in all respects (in the case of any representation
containing any materiality qualification) or in all material respects (in the
case of any representation without any materiality qualification), except for
representations and warranties made as of a specific date, which shall be
accurate as of such date. Cougar shall in all material respects have performed
each obligation and agreement and complied with each covenant to be performed
and complied with by it hereunder at or prior to the Closing Date.


(b) Officers’ Certificate. Cougar shall have furnished to SRKP and MergerCo a
certificate of the Chief Executive Officer and the Treasurer of Cougar, dated as
of the Effective Date, in which such officers shall certify that, to their best
Knowledge, the conditions set forth in Section 7.2(a) have been fulfilled.


(c) Secretary’s Certificate. Cougar shall have furnished to SRKP (i) copies of
the text of the resolutions by which the corporate action on the part of Cougar
necessary to approve this Agreement, the Certificate of Merger and the
transactions contemplated hereby and thereby were taken, (ii) a certificate
dated as of the Closing Date executed on behalf of Cougar by its corporate
secretary or one of its assistant corporate secretaries certifying to SRKP that
such copies are true, correct and complete copies of such resolutions and that
such resolutions were duly adopted and have not been amended or rescinded, (iii)
an incumbency certificate dated as of the Closing Date executed on behalf of
Cougar by its corporate secretary or one of its assistant corporate secretaries
certifying the signature and office of each officer of Cougar executing this
Agreement, the Certificate of Merger or any other agreement, certificate or
other instrument executed pursuant hereto by Cougar, (iv) a copy of the
Certificate of Incorporation of Cougar, certified by the Secretary of State of
Delaware, and a certificate from the Secretary of State of Delaware evidencing
the good standing of Cougar in such jurisdiction as of a day within three
business days prior to the Closing Date.


35

--------------------------------------------------------------------------------


(d) Consents and Approvals. Cougar shall have obtained all consents and
approvals necessary to consummate the transactions contemplated by this
Agreement, in order that the transactions contemplated herein not constitute a
breach or violation of, or result in a right of termination or acceleration of,
or creation of any encumbrance on any of Cougar’s assets pursuant to the
provisions of, any agreement, arrangement or undertaking of or affecting Cougar
or any license, franchise or permit of or affecting Cougar.


(e) Merger Certificate. Cougar shall have executed a copy of the Certificate of
Merger.


(f) Stockholder Questionnaire. Each of the Cougar stockholders shall have
executed and delivered to SRKP a completed Stockholder Questionnaire that is
accurate in all material respects and contains the attestations contemplated in
clause (2) of Section 6.7.


(g) Legal Opinion. SRKP shall have obtained a legal opinion from Cougar’s
counsel covering the matters set forth on Exhibit C attached hereto.
 
7.3 Additional Conditions to Obligation of Cougar. The obligation of Cougar to
consummate the transactions contemplated hereby in accordance with the terms of
this Agreement is also subject to the fulfillment or waiver of the following
conditions:
 
(a) Representations And Compliance. The representations of SRKP and MergerCo
contained in this Agreement were accurate as of the date of this Agreement and
are accurate as of the Effective Time, in all respects (in the case of any
representation containing any materiality qualification) or in all material
respects (in the case of any representation without any materiality
qualification), except for representations and warranties made as of a specific
date, which shall be accurate as of such date. SRKP and MergerCo, respectively,
shall in all material respects have performed each obligation and agreement and
complied with each covenant to be performed and complied with by them hereunder
at or prior to the Effective Date.


(b) Officers’ Certificate. SRKP shall have furnished to Cougar a certificate of
the Chief Executive Officer and the Chief Financial Officer of SRKP, dated as of
the Effective Date, in which such officers shall certify that, to their best
Knowledge, the conditions set forth in Section 7.3(a) have been fulfilled.


(c) Secretary’s Certificate. SRKP shall have furnished to Cougar (i) copies of
the text of the resolutions by which the corporate action on the part of SRKP
necessary to approve this Agreement and the Certificate of Merger, the election
of the directors of SRKP to serve following the Closing Date and the
transactions contemplated hereby and thereby were taken, which shall be
accompanied by a certificate of the corporate secretary or assistant corporation
secretary of SRKP dated as of the Closing Date certifying to Cougar that such
copies are true, correct and complete copies of such resolutions and that such
resolutions were duly adopted and have not been amended or rescinded, (ii) an
incumbency certificate dated as of the Closing Date executed on behalf of SRKP
by its corporate secretary or one of its assistant corporate secretaries
certifying the signature and office of each officer of SRKP executing this
Agreement, the Certificate of Merger or any other agreement, certificate or
other instrument executed pursuant hereto, and (iii) a copy of the Certificate
of Incorporation of SRKP, certified by the Secretary of State of Delaware, and
certificates from the Secretary of State of Delaware evidencing the good
standing of SRKP in such jurisdiction as of a day within three business days
prior to the Closing Date.


36

--------------------------------------------------------------------------------


(d) Consents and Approvals. SRKP and MergerCo shall have obtained all consents
and approvals necessary to consummate the transactions contemplated by this
Agreement in order that the transactions contemplated herein not constitute a
breach or violation of, or result in a right of termination or acceleration of,
or creation of any encumbrance on any of SRKP’s or MergerCo’s assets pursuant to
the provisions of, any agreement, arrangement or undertaking of or affecting
SRKP or any license, franchise or permit of or affecting SRKP.


(e) Filing of Annual Report. SRKP shall have filed with the SEC its annual
report on Form 10-KSB for the year ended December 31, 2005.


(f) SRKP Certificate of Designation. SRKP shall have filed a Certificate of
Designation setting forth all of the rights, preferences and other terms of the
SRKP Preferred Stock in substantially the form attached hereto as Exhibit E.


(g) Resignations. Each of the officers and non-continuing directors of SRKP
immediately prior to the Effective Time shall deliver duly executed resignations
from their positions with SRKP effective immediately after the Effective Time.


(h) SRKP Repurchase of Outstanding Shares. SRKP shall have entered into the
Agreement with all of the stockholders of SRKP, as of immediately prior to the
Effective Time, pursuant to which SRKP will repurchase from such stockholders
concurrently with the Effective Time all of their issued and outstanding shares
of capital stock of SRKP for an aggregate purchase price of $200,000 less SRKP
Professional Fees.


(i) SRKP Liabilities. Except for SRKP Professional Fees (which shall be paid at
the closing of the Redemption Agreement), SRKP shall have no liabilities.


(j) Dissenters’ Rights. Holders of no more than two (2) percent of the
outstanding shares of Cougar Common Stock and Cougar Preferred Stock,
respectively, shall have validly exercised, or remained entitled to exercise,
their appraisal rights under Section 262 of the DGCL.


(k) Legal Opinion. Cougar shall have obtained a legal opinion from SRKP’s
counsel covering the matters set forth on Exhibit D attached hereto.


(l) Indemnity Agreement. The parties to the Indemnity Agreement shall have
executed and delivered it to each other.


ARTICLE VIII
TERMINATION, AMENDMENT AND WAIVER
 
8.1 Termination. This Agreement may be terminated prior to the Effective Date:


37

--------------------------------------------------------------------------------


(a) by mutual consent of Cougar and SRKP, if the Board of Directors of each so
determines by vote of a majority of the members of its entire board;


(b) by SRKP, if any representation of Cougar set forth in this Agreement was
inaccurate when made or becomes inaccurate such that the condition set forth in
Section 7.2(a) could not be satisfied;


(c) by Cougar, if any representation of SRKP set forth in this Agreement was
inaccurate when made or becomes inaccurate such that the condition set forth in
Section 7.3(a) could not be satisfied;


(d) by SRKP, if Cougar fails to perform or comply with any of the obligations
that it is required to perform or to comply with under this Agreement such that
the condition set forth in Section 7.2(a) could not be satisfied;


(e) by Cougar, if SRKP fails to perform or comply with any of the obligations
that it is required to perform or to comply with under this Agreement such that
the condition set forth in Section 7.3(a) could not be satisfied;


(f) by Cougar, if, following a vote by the stockholders of Cougar at the Cougar
Stockholder Meeting, the Merger and this Agreement are not duly approved by the
stockholders of Cougar;
 
(g) by either Cougar or SRKP if the Closing Date is not on or before March 31,
2006, or such later date as Cougar and SRKP may mutually agree (except that a
party seeking to terminate this Agreement pursuant to this clause may not do so
if the failure to consummate the Merger by such date shall be due to the action
or failure to act of the party seeking to terminate this Agreement in breach of
such party’s obligations under this Agreement);


(h) by SRKP if, after complying with Section 6.9(a) and affording Cougar ten
(10) business days notice of its proposal to enter into an agreement with a
third party for a transaction of a nature specified in Section 6.9(a) (and, if
Cougar so elects, after good faith negotiations with Cougar during such ten
business day period, to attempt to make adjustments in the terms and conditions
of this Agreement as would enable SRKP to proceed with the Merger), the Board of
Directors of SRKP shall have concluded that such third party offer is superior
to the provisions of this Agreement, after considering any revised offer made by
Cougar;


(i) by Cougar if, after complying with Section 6.9(b) and affording SRKP ten
(10) business days notice of its proposal to enter into an agreement with a
third party for a transaction of a nature specified in Section 6.9(b) (and, if
SRKP so elects, after good faith negotiations with SRKP during such ten business
day period to attempt to make adjustments in the terms and conditions of this
Agreement as would enable Cougar to proceed with the Merger), the Board of
Directors of Cougar shall have concluded that such third party offer is superior
to the provisions of this Agreement, after considering any revised offer made by
SRKP; and


(j) by SRKP if any key employee of Cougar shall have prior to the Closing Date
died, become disabled (within the meaning of Section 22(e)(3) of the Code),
resigned or been terminated.


38

--------------------------------------------------------------------------------


Any party desiring to terminate this Agreement shall give prior written notice
of such termination and the reasons therefor to the other party.


ARTICLE IX
GENERAL PROVISIONS
 
9.1 Notices. All notices and other communications hereunder shall be in writing
and shall be sufficiently given if made by hand delivery, by telecopier, by
overnight delivery service for next business day delivery, or by registered or
certified mail (return receipt requested), in each case with delivery charges
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by it by like notice):




If to Cougar:
Cougar Biotechnology, Inc.
10940 Wilshire Boulevard, Suite 600
Los Angeles, California 90024
Facsimile: (310) 443-4210
Attn: Alan H. Auerbach, President & CEO
   
With copies to:
Maslon Edelman Borman & Brand, LLP
90 South Seventh Street, Suite 3300
Minneapolis, Minnesota 55402
Facsimile: (612) 642-8343
Attn: Christopher J. Melsha, Esq.
   
If to SRKP
or MergerCo:
SRKP 4, Inc.
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
Facsimile: (310) 472-0578
Attn: Richard A. Rappaport, President
   
With copies to:
Feldman Weinstein LLP
420 Lexington Avenue, Suite 2620
New York, New York 10170
Facsimile: (212) 997-4242
Attn: David Feldman, Esq.

 
All such notices and other communications shall be deemed to have been duly
given as follows: when delivered by hand, if personally delivered, when
received; (i) if delivered by registered or certified mail (return receipt
requested), when receipt acknowledged; or (ii) if telecopied, on the day of
transmission or, if that day is not a business day, on the next business day;
and the next business day delivery after being timely delivered to a recognized
overnight delivery service.
 
9.2 No Survival. The representations and warranties and obligations contained in
this Agreement will terminate at the Effective Time or on termination of this
Agreement in accordance with Section 8.1, except that the obligations contained
in Article II and any other obligation contained in this Agreement requiring
performance or compliance after the Effective Time (including without limitation
Section 6.3(d)) will survive the Effective Time indefinitely.
 
39

--------------------------------------------------------------------------------


9.3 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. References to Sections and Articles refer to Sections and
Articles of this Agreement unless otherwise stated. Words such as “herein,”
“hereinafter,” “hereof,” “hereto,” “hereby” and “hereunder,” and words of like
import, unless the context requires otherwise, refer to this Agreement
(including the Schedules hereto). As used in this Agreement, the masculine,
feminine and neuter genders shall be deemed to include the others if the context
requires.
 
9.4 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated, and the parties shall negotiate
in good faith to modify this Agreement and to preserve each party’s anticipated
benefits under this Agreement.
 
9.5 Amendment. This Agreement may not be amended or modified except by an
instrument in writing approved by the parties to this Agreement and signed on
behalf of each of the parties hereto.
 
9.6 Waiver. At any time prior to the Effective Date, any party hereto may (a)
extend the time for the performance of any of the obligations or other acts of
the other party hereto or (b) waive compliance with any of the agreements of the
other party or with any conditions to its own obligations, in each case only to
the extent such obligations, agreements and conditions are intended for its
benefit. Any such extension or waiver shall only be effective if made in writing
and duly executed by the party giving such extension or waiver.
 
9.7 Miscellaneous. This Agreement (together with all other documents and
instruments referred to herein): (a) constitutes the entire agreement, and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties, with respect to the subject matter hereof; and (b) shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, but shall not be assignable by either party hereto
without the prior written consent of the other party hereto.
 
9.8 Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute but one agreement.
 
9.9 Third Party Beneficiaries. Each party hereto intends that this Agreement,
except as expressly provided herein, shall not benefit or create any right or
cause of action in or on behalf of any person other than the parties hereto.
 
9.10 Governing Law. This Agreement is governed by the internal laws of the State
of Delaware without regard to such State’s principles of conflicts of laws that
would defer to the substantive laws of another jurisdiction.
 
40

--------------------------------------------------------------------------------


9.11 Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
must, to the extent such courts will accept such jurisdiction, be brought
against any of the parties in the courts of the State of Delaware, or, if it has
or can acquire jurisdiction, in the United States District Court for the
District of Delaware, and each of the parties consents to the jurisdiction of
those courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any such
action or proceeding may be served by sending or delivering a copy of the
process to the party to be served at the address and in the manner provided for
the giving of notices in Section 9.1. Nothing in this Section 9.11, however,
affects the right of any party to serve legal process in any other manner
permitted by law.


[Remainder of Page Left Intentionally Blank - Signature Page to Follow]
 
41

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above by their respective officers.

 

        COUGAR BIOTECHNOLOGY, INC.  
   
   
    By:   /s/ Alan H. Auerbach  

--------------------------------------------------------------------------------

Name: Alan H. Auerbach   Title: Chief Executive Officer

 

        SRKP 4, INC.  
   
   
    By:   /s/ Richard A. Rappaport  

--------------------------------------------------------------------------------

Name: Richard A. Rappaport   Title: President

 

        SRKP ACQUISITION CORP.  
   
   
    By:   /s/ Richard A. Rappaport  

--------------------------------------------------------------------------------

Name: Richard A. Rappaport   Title: President



Signature Page
Agreement and Plan of Merger



--------------------------------------------------------------------------------

